--------------------------------------------------------------------------------

Exhibit 10.32
 
LOAN AGREEMENT


BY AND BETWEEN


NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST


AND


MIDDLESEX WATER COMPANY




DATED AS OF NOVEMBER 1, 2007


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



       
Page
         
ARTICLE I
         
DEFINITIONS
         
SECTION 1.01.
 
Definitions
 
2
         
ARTICLE II
         
REPRESENTATIONS AND COVENANTS OF BORROWER
         
SECTION 2.01.
 
Representations of Borrower
 
6
SECTION 2.02.
 
Particular Covenants of Borrower
 
10
         
ARTICLE III
         
LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS
         
SECTION 3.01.
 
Loan; Loan Term
 
18
SECTION 3.02.
 
Disbursement of Loan Proceeds
 
18
SECTION 3.03.
 
Amounts Payable
 
19
SECTION 3.03A.
 
Amounts on Deposit in Project Loan Account after Completion of Draw Schedule
 
20
SECTION 3.04.
 
Unconditional Obligations
 
21
SECTION 3.05.
 
Loan Agreement to Survive Bond Resolution and Trust Bonds
 
22
SECTION 3.06.
 
Disclaimer of Warranties and Indemnification
 
22
SECTION 3.07.
 
Option to Prepay Loan Repayments
 
23
SECTION 3.08.
 
Priority of Loan and Fund Loan
 
24
SECTION 3.09.
 
Approval of the New Jersey State Treasurer
 
24
         
ARTICLE IV
         
ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND
         
SECTION 4.01.
 
Assignment and Transfer by Trust
 
25
SECTION 4.02.
 
Assignment by Borrower
 
25
         
ARTICLE V
         
EVENTS OF DEFAULT AND REMEDIES
         
SECTION 5.01.
 
Events of Default
 
26
SECTION 5.02.
 
Notice of Default
 
27
SECTION 5.03.
 
Remedies on Default
 
27

 
- i -

--------------------------------------------------------------------------------


 
SECTION 5.04.
 
Attorneys' Fees and Other Expenses
 
27
SECTION 5.05.
 
Application of Moneys
 
27
SECTION 5.06.
 
No Remedy Exclusive; Waiver; Notice
 
28
SECTION 5.07.
 
Retention of Trust's Rights
 
28
         
ARTICLE VI
         
MISCELLANEOUS
         
SECTION 6.01.
 
Notices
 
29
SECTION 6.02.
 
Binding Effect
 
29
SECTION 6.03.
 
Severability
 
29
SECTION 6.04.
 
Amendments, Supplements and Modifications
 
29
SECTION 6.05.
 
Execution in Counterparts
 
30
SECTION 6.06.
 
Applicable Law and Regulations
 
30
SECTION 6.07.
 
Consents and Approvals
 
30
SECTION 6.08.
 
Captions
 
30
SECTION 6.09.
 
Benefit of Loan Agreement; Compliance with Bond Resolution
 
30
SECTION 6.10.
 
Further Assurances
 
30
                   
SCHEDULE A
 
Certain Additional Loan Agreement Provisions
    S-1          
EXHIBIT A
 
(1) Description of Project and Environmental Infrastructure System
 
A-1-1
   
(2) Description of Loan
 
A-2-1
         
EXHIBIT B
 
Basis for Determination of Allowable Project Costs
 
B-1
         
EXHIBIT C
 
Estimated Disbursement Schedule
 
C-1
         
EXHIBIT D
 
Specimen Borrower Bond
 
D-1
         
EXHIBIT E
 
Opinions of Borrower's Bond and General Counsels
 
E-1
         
EXHIBIT F
 
Additional Covenants and Requirements
 
F-1
         
EXHIBIT G
 
General Administrative Requirements for the State
       
Environmental Infrastructure Financing Program
 
G-1
         
EXHIBIT H
 
Form of Continuing Disclosure Agreement
 
H-1

 
 
- ii -

--------------------------------------------------------------------------------

 


NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST LOAN AGREEMENT


THIS LOAN AGREEMENT, made and entered into as of this November 1, 2007, by and
between the NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST, a public body
corporate and politic with corporate succession, and the Borrower (capitalized
terms used in this Loan Agreement shall have, unless the context otherwise
requires, the meanings set forth in said Section 1.01);


WITNESSETH THAT:


WHEREAS, the Trust, in accordance with the Act, the Bond Resolution and a
financial plan approved by the State Legislature in accordance with Sections 22
and 22.1 of the Act, will issue its Trust Bonds on or prior to the Loan Closing
for the purpose of making the Loan to the Borrower and the Loans to the
Borrowers from the proceeds of the Trust Bonds to finance a portion of the Costs
of Environmental Infrastructure Facilities;


WHEREAS, the Borrower has, in accordance with the Act and the Regulations, made
timely application to the Trust for a Loan to finance a portion of the Costs of
the Project;


WHEREAS, the State Legislature, in accordance with Sections 20 and 20.1 of the
Act, has in the form of an appropriations act approved a project priority list
that includes the Project and that authorizes an expenditure of proceeds of the
Trust Bonds to finance a portion of the Costs of the Project;


WHEREAS, the Trust has approved the Borrower's application for a Loan from
available proceeds of the Trust Bonds to finance a portion of the Costs of the
Project;


WHEREAS, in accordance with the applicable Bond Act (as defined in the Fund Loan
Agreement), and the Regulations, the Borrower has been awarded a Fund Loan for a
portion of the Costs of the Project; and


WHEREAS, the Borrower, in accordance with the Act, the Regulations, the Business
Corporation Law and all other applicable law, will issue a Borrower Bond to the
Trust evidencing said Loan at the Loan Closing.


NOW, THEREFORE, for and in consideration of the award of the Loan by the Trust,
the Borrower agrees to complete the Project and to perform under this Loan
Agreement in accordance with the conditions, covenants and procedures set forth
herein and attached hereto as part hereof, as follows:


 
 

--------------------------------------------------------------------------------

 


ARTICLE I


DEFINITIONS


SECTION 1.01.  Definitions.  (a) The following terms as used in this Loan
Agreement shall, unless the context clearly requires otherwise, have the
following meanings:


"Act" means the "New Jersey Environmental Infrastructure Trust Act",
constituting Chapter 334 of the Pamphlet Laws of 1985 of the State (codified at
N.J.S.A. 58:11B-1 et seq.), as the same may from time to time be amended and
supplemented.


"Administrative Fee" means that portion of Interest on the Loan or Interest on
the Borrower Bond payable hereunder as an annual fee of up to four-tenths of one
percent (.40%) of the initial principal amount of the Loan or such lesser
amount, if any, as may be authorized by any act of the State Legislature and as
the Trust may approve from time to time.


"Authorized Officer" means, in the case of the Borrower, any person or persons
authorized pursuant to a resolution of the board of directors of the Borrower to
perform any act or execute any document relating to the Loan, the Borrower Bond
or this Loan Agreement.


"Bond Counsel" means a law firm appointed or approved by the Trust, as the case
may be, having a reputation in the field of municipal law whose opinions are
generally acceptable by purchasers of municipal bonds.


"Borrower" means the corporation that is a party to and is described in Schedule
A to this Loan Agreement, and its successors and assigns.


"Borrower Bond" means the general obligation bond, note, debenture or other
evidence of indebtedness authorized, executed, attested and delivered by the
Borrower to the Trust and, if applicable, authenticated on behalf of the
Borrower to evidence the Loan, a specimen of which is attached hereto as Exhibit
D and made a part hereof.


"Borrowers" means any other Local Government Unit or Private Entity (as such
terms are defined in the Regulations) authorized to construct, operate and
maintain Environmental Infrastructure Facilities that have entered into Loan
Agreements with the Trust pursuant to which the Trust will make Loans to such
recipients from moneys on deposit in the Project Fund, excluding the Project
Loan Account.


"Business Corporation Law" means the "New Jersey Business Corporation Act",
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.


"Code" means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.


 
-2-

--------------------------------------------------------------------------------

 


"Cost" means those costs that are eligible, reasonable, necessary, allocable to
the Project and permitted by generally accepted accounting principles, including
Allowances and Building Costs (as defined in the Regulations), as shall be
determined on a project-specific basis in accordance with the Regulations as set
forth in Exhibit B hereto, as the same may be amended by subsequent eligible
costs as evidenced by a certificate of an authorized officer of the Trust.


"Debt Service Reserve Fund" means the Debt Service Reserve Fund, if any, as
defined in the Bond Resolution.


“Department” means the New Jersey Department of Environmental Protection.


"Environmental Infrastructure Facilities" means Wastewater Treatment Facilities,
Stormwater Management Facilities or Water Supply Facilities (as such terms are
defined in the Regulations).


"Environmental Infrastructure System" means the Environmental Infrastructure
Facilities of the Borrower, including the Project, described in Exhibit A-1
attached hereto and made a part hereof for which the Borrower is borrowing the
Loan under this Loan Agreement.


"Event of Default" means any occurrence or event specified in Section 5.01
hereof.


“Excess Project Funds” shall have the meaning set forth in Section 3.03A hereof.


"Fund Loan" means the loan made to the Borrower by the State, acting by and
through the Department, pursuant to the Fund Loan Agreement dated as of November
1, 2007 by and between the Borrower and the State, acting by and through the
Department, to finance or refinance a portion of the Costs of the Project.


"Fund Loan Agreement" means the loan agreement dated as of November 1, 2007 by
and between the Borrower and the State, acting by and through the Department,
regarding the terms and conditions of the Fund Loan.


"Interest on the Loan" or "Interest on the Borrower Bond" means the sum of (i)
the Interest Portion, (ii) the Administrative Fee, and (iii) any late charges
incurred hereunder.


"Interest Portion" means that portion of Interest on the Loan or Interest on the
Borrower Bond payable hereunder that is necessary to pay the Borrower's
proportionate share of interest on the Trust Bonds (i) as set forth in Exhibit
A-2 hereof under the column heading entitled "Interest", or (ii) with respect to
any prepayment of Trust Bond Loan Repayments in accordance with Section 3.07 or
5.03 hereof, to accrue on any principal amount of Trust Bond Loan Repayments to
the date of the optional redemption or acceleration, as the case may be, of the
Trust Bonds allocable to such prepaid or accelerated Trust Bond Loan Repayment.


"Loan" means the loan made by the Trust to the Borrower to finance or refinance
a portion of the Costs of the Project pursuant to this Loan Agreement.


 
-3-

--------------------------------------------------------------------------------

 


"Loan Agreement" means this Loan Agreement, including the Exhibits attached
hereto, as it may be supplemented, modified or amended from time to time in
accordance with the terms hereof and of the Bond Resolution.


"Loan Agreements" means any other loan agreements entered into by and between
the Trust and one or more of the Borrowers pursuant to which the Trust will make
Loans to such Borrowers from moneys on deposit in the Project Fund, excluding
the Project Loan Account, financed with the proceeds of the Trust Bonds.


"Loan Closing" means the date upon which the Trust shall issue and deliver the
Trust Bonds and the Borrower shall deliver its Borrower Bond, as previously
authorized, executed, attested and, if applicable, authenticated, to the Trust.


"Loan Repayments" means the sum of (i) Trust Bond Loan Repayments, (ii) the
Administrative Fee, and (iii) any late charges incurred hereunder.


"Loan Term" means the term of this Loan Agreement provided in Sections 3.01 and
3.03 hereof and in Exhibit A-2 attached hereto and made a part hereof.


"Loans" means the loans made by the Trust to the Borrowers under the Loan
Agreements from moneys on deposit in the Project Fund, excluding the Project
Loan Account.


"Master Program Trust Agreement" means that certain Master Program Trust
Agreement, dated as of November 1, 1995, by and among the Trust, the State,
United States Trust Company of New York, as Master Program Trustee thereunder,
The Bank of New York (NJ), in several capacities thereunder, and First Fidelity
Bank, N.A. (predecessor to Wachovia Bank, National Association), in several
capacities thereunder, as supplemented by that certain Agreement of Resignation
of Outgoing Master Program Trustee, Appointment of Successor Master Program
Trustee and Acceptance Agreement, dated as of November 1, 2001, by and among
United States Trust Company of New York, as Outgoing Master Program Trustee,
State Street Bank and Trust Company, N.A. (predecessor to U.S. Bank Trust
National Association), as Successor Master Program Trustee, and the Trust, as
the same may be amended and supplemented from time to time in accordance with
its terms.


"Official Statement" means the Official Statement relating to the issuance of
the Trust Bonds.


"Preliminary Official Statement" means the Preliminary Official Statement
relating to the issuance of the Trust Bonds.


"Prime Rate" means the prevailing commercial interest rate announced by the
Trustee from time to time in the State as its prime lending rate.


"Project" means the Environmental Infrastructure Facilities of the Borrower
described in Exhibit A-1 attached hereto and made a part hereof, which
constitutes a project for which the Trust is permitted to make a loan to the
Borrower pursuant to the Act, the Regulations and the Bond Resolution, all or a
portion of the Costs of which is financed or refinanced by the Trust through the
making of the Loan under this Loan Agreement and which may be identified under
either the Drinking Water or Clean Water Project Lists with the Project Number
specified in Exhibit A-1 attached hereto.


 
-4-

--------------------------------------------------------------------------------

 


"Project Fund" means the Project Fund as defined in the Bond Resolution.


"Project Loan Account" means the project loan account established on behalf of
the Borrower in the Project Fund in accordance with the Bond Resolution to
finance all or a portion of the Costs of the Project.


"Regulations" means the rules and regulations, as applicable, now or hereafter
promulgated under N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-6 et seq., 7:22-7 et seq., 7:22-8 et seq., 7:22-9 et seq. and 7:22-10 et
seq., as the same may from time to time be amended and supplemented.


"State" means the State of New Jersey.


"Trust" means the New Jersey Environmental Infrastructure Trust, a public body
corporate and politic with corporate succession duly created and validly
existing under and by virtue of the Act.


"Trust Bond Loan Repayments" means the repayments of the principal amount of the
Loan plus the payment of any premium associated with prepaying the principal
amount of the Loan in accordance with Section 3.07 hereof plus the Interest
Portion.


"Trust Bonds" means bonds authorized by Section 2.03 of the Bond Resolution,
together with any refunding bonds authenticated, if applicable, and delivered
pursuant to Section 2.04 of the Bond Resolution, in each case issued in order to
finance (i) the portion of the Loan deposited in the Project Loan Account, (ii)
the portion of the Loans deposited in the balance of the Project Fund, (iii) any
capitalized interest related to such bonds, (iv) a portion of the costs of
issuance related to such bonds, and (v) that portion of the Debt Service Reserve
Fund (to the extent the Trust establishes a Debt Service Reserve Fund pursuant
to the Bond Resolution), if any, allocable to the Loan or Loans, as the case may
be, a portion of which includes the funding of reserve capacity, if applicable,
for the Environmental Infrastructure Facilities of the Borrower or Borrowers, as
the case may be, or to refinance any or all of the above.


"Trustee" means, initially, U.S. Bank National Association, the Trustee
appointed by the Trust and its successors as Trustee under the Bond Resolution,
as provided in Article X of the Bond Resolution.


(b)           In addition to the capitalized terms defined in subsection (a) of
this Section 1.01, certain additional capitalized terms used in this Loan
Agreement shall, unless the context clearly requires otherwise, have the
meanings ascribed to such additional capitalized terms in Schedule A attached
hereto and made a part hereof.


(c)           Except as otherwise defined herein or where the context otherwise
requires, words importing the singular number shall include the plural number
and vice versa, and words importing persons shall include firms, associations,
corporations, agencies and districts.  Words importing one gender shall include
the other gender.


 
-5-

--------------------------------------------------------------------------------

 


ARTICLE II


REPRESENTATIONS AND COVENANTS OF BORROWER


SECTION 2.01.  Representations of Borrower.  The Borrower represents for the
benefit of the Trust, the Trustee and the holders of the Trust Bonds as follows:


(a)           Organization and Authority.


(i)           The Borrower is a corporation duly created and validly existing
under and pursuant to the Constitution and statutes of the State, including the
Business Corporation Law.


(ii)           The acting officers of the Borrower who are contemporaneously
herewith performing or have previously performed any action contemplated in this
Loan Agreement either are or, at the time any such action was performed, were
the duly appointed or elected officers of such Borrower empowered by applicable
State law and, if applicable, authorized by resolution of the Borrower to
perform such actions.  To the extent any such action was performed by an officer
no longer the duly acting officer of such Borrower, all such actions previously
taken by such officer are still in full force and effect.


(iii)           The Borrower has full legal right and authority and all
necessary licenses and permits required as of the date hereof to own, operate
and maintain its Environmental Infrastructure System, to carry on its activities
relating thereto, to execute, attest and deliver this Loan Agreement and the
Borrower Bond, to authorize the authentication of the Borrower Bond, to sell the
Borrower Bond to the Trust, to undertake and complete the Project and to carry
out and consummate all transactions contemplated by this Loan Agreement.


(iv)           The proceedings of the Borrower's board of directors approving
this Loan Agreement and the Borrower Bond, authorizing the execution,
attestation and delivery of this Loan Agreement and the Borrower Bond,
authorizing the sale of the Borrower Bond to the Trust, authorizing the
authentication of the Borrower Bond on behalf of the Borrower and authorizing
the Borrower to undertake and complete the Project, including, without
limitation, the Borrower Bond Resolution (collectively, the "Proceedings"), have
been duly and lawfully adopted in accordance with the Business Corporation Law
and other applicable State law at a meeting or meetings that were duly called
and held in accordance with the Borrower By-Laws and at which quorums were
present and acting throughout.


(v)           By official action of the Borrower taken prior to or concurrent
with the execution and delivery hereof, including, without limitation, the
Proceedings, the Borrower has duly authorized, approved and consented to all
necessary action to be taken by the Borrower for:  (A) the execution,
attestation, delivery and performance of this Loan Agreement and the
transactions contemplated hereby; (B) the issuance of the
 
 
-6-

--------------------------------------------------------------------------------

 
 
Borrower Bond and the sale thereof to the Trust upon the terms set forth herein;
(C) the approval of the inclusion, if such inclusion is deemed necessary in the
sole discretion of the Trust, in the Preliminary Official Statement and the
Official Statement of all statements and information relating to the Borrower
set forth in "APPENDIX B" thereto (the "Borrower Appendices") and any amendment
thereof or supplement thereto; and (D) the execution, delivery and due
performance of any and all other certificates, agreements and instruments that
may be required to be executed, delivered and performed by the Borrower in order
to carry out, give effect to and consummate the transactions contemplated by
this Loan Agreement, including, without limitation, the designation of the
Borrower Appendices portion of the Preliminary Official Statement, if any, as
"deemed final" for the purposes and within the meaning of Rule 15c2-12 ("Rule
15c2-12") of the Securities and Exchange Commission ("SEC") promulgated under
the Securities Exchange Act of 1934, as amended or supplemented, including any
successor regulation or statute thereto.
 
(vi)           This Loan Agreement and the Borrower Bond have each been duly
authorized by the Borrower and duly executed, attested and delivered by
Authorized Officers of the Borrower, and the Borrower Bond has been duly sold by
the Borrower to the Trust, duly authenticated by the trustee or paying agent, if
applicable, under the Borrower Bond Resolution and duly issued by the Borrower
in accordance with the terms of the Borrower Bond Resolution; and assuming that
the Trust has all the requisite power and authority to authorize, execute,
attest and deliver, and has duly authorized, executed, attested and delivered,
this Loan Agreement, and assuming further that this Loan Agreement is the legal,
valid and binding obligation of the Trust, enforceable against the Trust in
accordance with its terms, each of this Loan Agreement and the Borrower Bond
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, except as the
enforcement thereof may be affected by bankruptcy, insolvency or other laws or
the application by a court of legal or equitable principles affecting creditors'
rights; and the information contained under "Description of Loan" in Exhibit A-2
attached hereto and made a part hereof is true and accurate in all respects.


(b)           Full Disclosure.  There is no fact that the Borrower has not
disclosed to the Trust in writing on the Borrower's application for the Loan or
otherwise that materially adversely affects or (so far as the Borrower can now
foresee) that will materially adversely affect the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or the ability of the Borrower to make all
Loan Repayments and any other payments required under this Loan Agreement or
otherwise to observe and perform its duties, covenants, obligations and
agreements under this Loan Agreement and the Borrower Bond.


(c)           Pending Litigation.  There are no proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower in any
court or before any governmental authority or arbitration board or tribunal
that, if adversely determined, would materially adversely affect (i) the
undertaking or completion of the Project, (ii) the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental


 
-7-

--------------------------------------------------------------------------------

 
 
Infrastructure System, (iii) the ability of the Borrower to make all Loan
Repayments or any other payments required under this Loan Agreement, (iv) the
authorization, execution, attestation or delivery of this Loan Agreement or the
Borrower Bond, (v) the issuance of the Borrower Bond and the sale thereof to the
Trust, (vi) the adoption of the Borrower Bond Resolution, or (vii) the
Borrower's ability otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond,
which proceedings have not been previously disclosed in writing to the Trust
either in the Borrower's application for the Loan or otherwise.
 
(d)           Compliance with Existing Laws and Agreements.  (i) The
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond by the Borrower, (ii) the authentication of the Borrower Bond
by the trustee or paying agent under the Borrower Bond Resolution, as the case
may be, and the sale of the Borrower Bond to the Trust, (iii) the adoption of
the Borrower Bond Resolution, (iv) the observation and performance by the
Borrower of its duties, covenants, obligations and agreements hereunder and
thereunder, (v) the consummation of the transactions provided for in this Loan
Agreement, the Borrower Bond Resolution and the Borrower Bond, and (vi) the
undertaking and completion of the Project will not (A) other than the lien,
charge or encumbrance created hereby, by the Borrower Bond, by the Borrower Bond
Resolution and by any other outstanding debt obligations of the Borrower that
are at parity with the Borrower Bond as to lien on, and source and security for
payment thereon from, the revenues of the Borrower's Environmental
Infrastructure System, result in the creation or imposition of any lien, charge
or encumbrance upon any properties or assets of the Borrower pursuant to, (B)
result in any breach of any of the terms, conditions or provisions of, or (C)
constitute a default under, any existing resolution, outstanding debt or lease
obligation, trust agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Borrower is a party or by which the Borrower,
its Environmental Infrastructure System or any of its properties or assets may
be bound, nor will such action result in any violation of the provisions of the
charter or other document pursuant to which the Borrower was established or any
laws, ordinances, injunctions, judgments, decrees, rules, regulations or
existing orders of any court or governmental or administrative agency, authority
or person to which the Borrower, its Environmental Infrastructure System or its
properties or operations is subject.


(e)           No Defaults.  No event has occurred and no condition exists that,
upon the authorization, execution, attestation and delivery of this Loan
Agreement and the Borrower Bond, the issuance of the Borrower Bond and the sale
thereof to the Trust, the adoption of the Borrower Bond Resolution or the
receipt of the amount of the Loan, would constitute an Event of Default
hereunder.  The Borrower is not in violation of, and has not received notice of
any claimed violation of, any term of any agreement or other instrument to which
it is a party or by which it, its Environmental Infrastructure System or its
properties may be bound, which violation would materially adversely affect the
properties, activities, prospects or condition (financial or otherwise) of the
Borrower or its Environmental Infrastructure System or the ability of the
Borrower to make all Loan Repayments, to pay all other amounts due hereunder or
otherwise to observe and perform its duties, covenants, obligations and
agreements under this Loan Agreement and the Borrower Bond.


 
-8-

--------------------------------------------------------------------------------

 


(f)           Governmental Consent.  The Borrower has obtained all permits and
approvals required to date by any governmental body or officer for the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, for the issuance of the Borrower Bond and the sale thereof to
the Trust, for the adoption of the Borrower Bond Resolution, for the making,
observance and performance by the Borrower of its duties, covenants, obligations
and agreements under this Loan Agreement and the Borrower Bond and for the
undertaking or completion of the Project and the financing or refinancing
thereof, including, but not limited to, if required, the approval by the New
Jersey Board of Public Utilities (the "BPU") of the issuance by the Borrower of
the Borrower Bond to the Trust, as required by Section 9a of the Act, and any
other approvals required therefor by the BPU; and the Borrower has complied with
all applicable provisions of law requiring any notification, declaration, filing
or registration with any governmental body or officer in connection with the
making, observance and performance by the Borrower of its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond or
with the undertaking or completion of the Project and the financing or
refinancing thereof.  No consent, approval or authorization of, or filing,
registration or qualification with, any governmental body or officer that has
not been obtained is required on the part of the Borrower as a condition to the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, the issuance of the Borrower Bond and the sale thereof to the
Trust, the undertaking or completion of the Project or the consummation of any
transaction herein contemplated.


(g)           Compliance with Law.  The Borrower:


(i)           is in compliance with all laws, ordinances, governmental rules and
regulations to which it is subject, the failure to comply with which would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System; and


(ii)           has obtained all licenses, permits, franchises or other
governmental authorizations presently necessary for the ownership of its
properties or for the conduct of its activities that, if not obtained, would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System.


(h)           Use of Proceeds.  The Borrower will apply the proceeds of the Loan
from the Trust as described in Exhibit B attached hereto and made a part hereof
(i) to finance or refinance a portion of the Costs of the Borrower's Project;
and (ii) where applicable, to reimburse the Borrower for a portion of the Costs
of the Borrower's Project, which portion was paid or incurred in anticipation of
reimbursement by the Trust and is eligible for such reimbursement under and
pursuant to the Regulations, the Code and any other applicable law.  All of such
costs constitute Costs for which the Trust is authorized to make Loans to the
Borrower pursuant to the Act and the Regulations.


 
-9-

--------------------------------------------------------------------------------

 


(i)           Official Statement.  The descriptions and information set forth in
the Borrower Appendices, if any, contained in the Official Statement relating to
the Borrower, its operations and the transactions contemplated hereby, as of the
date of the Official Statement, were and, as of the date of delivery hereof, are
true and correct in all material respects, and did not and do not contain any
untrue statement of a material fact or omit to state a material fact that is
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


(j)           Preliminary Official Statement.  As of the date of the Preliminary
Official Statement, the descriptions and information set forth in the Borrower
Appendices, if any, contained in the Preliminary Official Statement relating to
the Borrower, its operations and the transactions contemplated hereby (i) were
"deemed final" by the Borrower for the purposes and within the meaning of Rule
15c2-12 and (ii) were true and correct in all material respects, and did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


SECTION 2.02.  Particular Covenants of Borrower.


(a)           Promise to Pay.  The Borrower unconditionally and irrevocably
promises, in accordance with the terms of and to the extent provided in the
Borrower Bond Resolution, to make punctual payment of the principal and
redemption premium, if any, of the Loan and the Borrower Bond, the Interest on
the Loan, the Interest on the Borrower Bond and all other amounts due under this
Loan Agreement and the Borrower Bond according to their respective terms.


(b)           Performance Under Loan Agreement; Rates.  The Borrower covenants
and agrees (i) to comply with all applicable State and federal laws, rules and
regulations in the performance of this Loan Agreement; (ii) to maintain its
Environmental Infrastructure System in good repair and operating condition;
(iii) to cooperate with the Trust in the observance and performance of the
respective duties, covenants, obligations and agreements of the Borrower and the
Trust under this Loan Agreement; and (iv) to establish, levy and collect rents,
rates and other charges for the products and services provided by its
Environmental Infrastructure System, which rents, rates and other charges shall
be at least sufficient to comply with all covenants pertaining thereto contained
in, and all other provisions of, any bond resolution, trust indenture or other
security agreement, if any, relating to any bonds, notes or other evidences of
indebtedness issued or to be issued by the Borrower, including without
limitation rents, rates and other charges, together with other available moneys,
sufficient to pay the principal of and Interest on the Borrower Bond, plus all
other amounts due hereunder.


(c)           Borrower Bond; No Prior Liens. Except for (i) the Borrower Bond,
(ii) any bonds or notes at parity with the Borrower Bond and currently
outstanding or issued on the date hereof, (iii) any future bonds or notes of the
Borrower issued under the Borrower Bond Resolution at parity with the Borrower
Bond, and (iv) any Permitted Encumbrances (as defined in the Borrower Bond
Resolution), the assets of the Borrower that are subject to the Borrower Bond
 
 
-10-

--------------------------------------------------------------------------------

 
 
Resolution are and will be free and clear of any pledge, lien, charge or
encumbrance thereon or with respect thereto prior to, or of equal rank with, the
Borrower Bond, and all corporate or other action on the part of the Borrower to
that end has been and will be duly and validly taken.
 
(d)           Completion of Project and Provision of Moneys Therefor.  The
Borrower covenants and agrees (i) to exercise its best efforts in accordance
with prudent environmental infrastructure utility practice to complete the
Project and to accomplish such completion on or before the estimated Project
completion date set forth in Exhibit G hereto and made a part hereof; (ii) to
comply with the terms and provisions contained in Exhibit G hereto; and (iii) to
provide from its own fiscal resources all moneys, in excess of the total amount
of loan proceeds it receives under the Loan and Fund Loan, required to complete
the Project.


(e)           See Section 2.02(e) as set forth in Schedule A attached hereto,
made a part hereof and incorporated in this Section 2.02(e) by reference as if
set forth in full herein.


(f)           Exclusion of Interest from Federal Gross Income and Compliance
with Code.


(i)             The Borrower covenants and agrees that it shall not take any
action or omit to take any action that would result in the loss of the exclusion
of the interest on any Trust Bonds now or hereafter issued from gross income for
purposes of federal income taxation as that status is governed by Section 103(a)
of the Code.


(ii)            The Borrower shall not directly or indirectly use or permit the
use of any proceeds of the Trust Bonds (or amounts replaced with such proceeds)
or any other funds or take any action or omit to take any action that would
cause the Trust Bonds (assuming solely for this purpose that the proceeds of the
Trust Bonds loaned to the Borrower represent all of the proceeds of the Trust
Bonds) to be "arbitrage bonds" within the meaning of Section 148(a) of the Code.


(iii)           The Borrower shall not directly or indirectly use or permit the
use of any proceeds of the Trust Bonds to pay the principal of or the interest
or redemption premium on or any other amount in connection with the retirement
or redemption of any issue of state or local governmental obligations
("refinancing of indebtedness"), unless the Borrower shall (A) establish to the
satisfaction of the Trust, prior to the issuance of the Trust Bonds, that such
refinancing of indebtedness will not adversely affect the exclusion from gross
income for federal income tax purposes of the interest on the Trust Bonds, and
(B) provide to the Trust an opinion of Bond Counsel to that effect in form and
substance satisfactory to the Trust.


(iv)           The Borrower shall not directly or indirectly use or permit the
use of any proceeds of the Trust Bonds to reimburse the Borrower for an
expenditure with respect to Costs of the Borrower's Project paid by the Borrower
prior to the issuance of the Trust Bonds, unless (A) the allocation by the
Borrower of the proceeds of the Trust Bonds to reimburse such expenditure
complies with the requirements of Treasury Regulations §1.150-2 necessary to
enable the reimbursement allocation to be treated as an expenditure of the
proceeds of the Trust Bonds for purposes of applying Sections 103 and 141-150,


 
-11-

--------------------------------------------------------------------------------

 
 
inclusive, of the Code, or (B) such proceeds of the Trust Bonds will be used for
refinancing of indebtedness that was used to pay Costs of the Borrower's Project
or to reimburse the Borrower for expenditures with respect to Costs of the
Borrower's Project paid by the Borrower prior to the issuance of such
indebtedness in accordance with a reimbursement allocation for such expenditures
that complies with the requirements of Treasury Regulations §1.150-2.
 
(v)            The Borrower shall not directly or indirectly use or permit the
use of any proceeds of the Trust Bonds to pay any Costs of the Borrower's
Project that does not constitute a "capital expenditure" within the meaning of
Treasury Regulations §1.150-1.


(vi)           The Borrower shall not use the proceeds of the Trust Bonds
(assuming solely for this purpose that the proceeds of the Trust Bonds loaned to
the Borrower represent all of the proceeds of the Trust Bonds) in any manner
that would cause the Trust Bonds to be considered "federally guaranteed" within
the meaning of Section 149(b) of the Code or "hedge bonds" within the meaning of
Section 149(g) of the Code.


(vii)          The Borrower shall not issue any debt obligations that (A) are
sold at substantially the same time as the Trust Bonds and finance or refinance
the Loan made to the Borrower, (B) are sold pursuant to the same plan of
financing as the Trust Bonds and finance or refinance the Loan made to the
Borrower, and (C) are reasonably expected to be paid out of substantially the
same source of funds as the Trust Bonds and finance or refinance the Loan made
to the Borrower.


(viii)         Neither the Borrower nor any "related party" (within the meaning
of Treasury Regulations §1.150-1) shall purchase Trust Bonds in an amount
related to the amount of the Loan.


(ix)           The Borrower will not issue or permit to be issued obligations
that will constitute an "advance refunding" of the Borrower Bond within the
meaning of Section 149(d)(5) of the Code without the express written consent of
the Trust, which consent may only be delivered by the Trust after the Trust has
received notice from the Borrower of such contemplated action no later than
sixty (60) days prior to any such contemplated action, and which consent is in
the sole discretion of the Trust.


(x)            See Section 2.02(f)(x) as set forth in Schedule A attached
hereto, made a part hereof and incorporated in this Section 2.02(f)(x) by
reference as if set forth in full herein.


(xi)            No "gross proceeds" of the Trust Bonds held by the Borrower
(other than amounts in a "bona fide debt service fund") will be held in a
"commingled fund" (as such terms are defined in Treasury Regulations
§1.148-1(b)).


(xii)           Based upon all of the objective facts and circumstances in
existence on the date of issuance of the Trust Bonds used to finance the
Project, (A) within six months of the date of issuance of the Trust Bonds used
to finance the Project, the Borrower will


 
-12-

--------------------------------------------------------------------------------

 
 
incur a substantial binding obligation to a third party to expend on the Project
at least five percent (5%) of the "net sale proceeds" (within the meaning of
Treasury Regulations §1.148-1) of the Loan used to finance the Project (treating
an obligation as not being binding if it is subject to contingencies within the
control of the Borrower, the Trust or a "related party" (within the meaning of
Treasury Regulations §1.150-1)), (B) completion of the Project and the
allocation to expenditures of the "net sale proceeds" of the Loan used to
finance the Project will proceed with due diligence, and (C) all of the proceeds
of the Loan used to finance the Project (other than amounts deposited into the
Debt Service Reserve Fund (to the extent the Trust establishes a Debt Service
Reserve Fund pursuant to the Bond Resolution) allocable to that portion of the
Loan used to finance reserve capacity, if any) and investment earnings thereon
will be spent prior to the period ending three (3) years subsequent to the date
of issuance of the Trust Bonds used to finance the Project.  Accordingly, the
proceeds of the Loan deposited in the Project Loan Account used to finance the
Project will be eligible for the 3-year arbitrage temporary period since the
expenditure test, time test and due diligence test, as set forth in Treasury
Regulations §1.148-2(e)(2), will be satisfied.
 


(xiii)          The weighted average maturity of the Loan does not exceed 120%
of the average reasonably expected economic life of the Project financed or
refinanced with the Loan, determined in the same manner as under Section 147(b)
of the Code.  Accordingly, the term of the Loan will not be longer than is
reasonably necessary for the governmental purposes of the Loan within the
meaning of Treasury Regulations §1.148-1(c)(4).


For purposes of this subsection and subsection (h) of this Section 2.02, quoted
terms shall have the meanings given thereto by Section 148 of the Code,
including, particularly, Treasury Regulations §§1.148-1 through 1.148-11,
inclusive, as supplemented or amended, to the extent applicable to the Trust
Bonds, and any successor Treasury Regulations applicable to the Trust Bonds.


(g)           Operation and Maintenance of Environmental Infrastructure
System.  The Borrower covenants and agrees that it shall, in accordance with
prudent environmental infrastructure utility practice, (i) at all times operate
the properties of its Environmental Infrastructure System and any business in
connection therewith in an efficient manner, (ii) maintain its Environmental
Infrastructure System in good repair, working order and operating condition, and
(iii) from time to time make all necessary and proper repairs, renewals,
replacements, additions, betterments and improvements with respect to its
Environmental Infrastructure System so that at all times the business carried on
in connection therewith shall be properly and advantageously conducted.


(h)           Records and Accounts.


(i)            The Borrower shall keep accurate records and accounts for its
Environmental Infrastructure System (the "System Records") separate and distinct
from its other records and accounts (the "General Records").  Such System
Records shall be audited annually by an independent certified public accountant,
which may be part of the annual audit of the General Records of the
Borrower.  Such System Records and General


 
-13-

--------------------------------------------------------------------------------

 
 
Records shall be made available for inspection by the Trust at any reasonable
time upon prior written notice, and a copy of such annual audit(s) therefor,
including all written comments and recommendations of such accountant, shall be
furnished to the Trust within 150 days of the close of the fiscal year being so
audited or, with the consent of the Trust, such additional period as may be
provided by law.
 


(ii)           Unless otherwise advised in writing by the Trust, in furtherance
of the covenant of the Borrower contained in subsection (f) of this Section 2.02
not to cause the Trust Bonds to be arbitrage bonds, the Borrower shall keep, or
cause to be kept, accurate records of each investment it makes in any
"nonpurpose investment" acquired with, or otherwise allocated to, "gross
proceeds" of the Trust Bonds not held by the Trustee and each "expenditure" it
makes allocated to "gross proceeds" of the Trust Bonds.  Such records shall
include the purchase price, including any constructive "payments" (or in the
case of a "payment" constituting a deemed acquisition of a "nonpurpose
investment" (e.g., a "nonpurpose investment" first allocated to "gross proceeds"
of the Trust Bonds after it is actually acquired because it is deposited in a
sinking fund for the Trust Bonds)), the "fair market value" of the "nonpurpose
investment" on the date first allocated to the "gross proceeds" of the Trust
Bonds, nominal interest rate, dated date, maturity date, type of property,
frequency of periodic payments, period of compounding, yield to maturity, amount
actually or constructively received on disposition (or in the case of a
"receipt" constituting a deemed disposition of a "nonpurpose investment" (e.g.,
a "nonpurpose investment" that ceases to be allocated to the "gross proceeds" of
the Trust Bonds because it is removed from a sinking fund for the Trust Bonds)),
the "fair market value" of the "nonpurpose investment" on the date it ceases to
be allocated to the "gross proceeds" of the Trust Bonds, the purchase date and
disposition date of the "nonpurpose investment" and evidence of the "fair market
value" of such property on the purchase date and disposition date (or deemed
purchase or disposition date) for each such "nonpurpose investment".  The
purchase date, disposition date and the date of determination of "fair market
value" shall be the date on which a contract to purchase or sell the "nonpurpose
investment" becomes binding, i.e., the trade date rather than the settlement
date.  For purposes of the calculation of purchase price and disposition price,
brokerage or selling commissions, administrative expenses or similar expenses
shall not increase the purchase price of an item and shall not reduce the amount
actually or constructively received upon disposition of an item, except to the
extent such costs constitute "qualified administrative costs".


(iii)           Within thirty (30) days of the last day of the fifth and each
succeeding fifth "bond year" (which, unless otherwise advised by the Trust,
shall be the five-year period ending on the date five years subsequent to the
date immediately preceding the date of issuance of the Trust Bonds and each
succeeding fifth "bond year") and within thirty (30) days of the date the last
bond that is part of the Trust Bonds is discharged (or on any other periodic
basis requested in writing by the Trust), the Borrower shall (A) calculate, or
cause to be calculated, the "rebate amount" as of the "computation date" or
"final computation date" attributable to any "nonpurpose investment" made by the
Borrower and (B) remit the following to the Trust:  (1) an amount of money that
when added to the "future value" as of the "computation date" of any previous
payments made


 
-14-

--------------------------------------------------------------------------------

 
 
to the Trust on account of rebate equals the "rebate amount", (2) the
calculations supporting the "rebate amount" attributable to any "nonpurpose
investment" made by the Borrower allocated to "gross proceeds" of the Trust
Bonds, and (3) any other information requested by the Trust relating to
compliance with Section 148 of the Code (e.g., information related to any
"nonpurpose investment" of the Borrower for purposes of application of the
"universal cap").
 


(iv)           The Borrower covenants and agrees that it will account for "gross
proceeds" of the Trust Bonds, investments allocable to the Trust Bonds and
expenditures of "gross proceeds" of the Trust Bonds in accordance with Treasury
Regulations §1.148-6.  All allocations of "gross proceeds" of the Trust Bonds to
expenditures will be recorded on the books of the Borrower kept in connection
with the Trust Bonds no later than 18 months after the later of the date the
particular Costs of the Borrower's Project is paid or the date the portion of
the project financed by the Trust Bonds is placed in service.  All allocations
of proceeds of the Trust Bonds to expenditures will be made no later than the
date that is 60 days after the fifth anniversary of the date the Trust Bonds are
issued or the date 60 days after the retirement of the Trust Bonds, if
earlier.  Such records and accounts will include the particular Cost paid, the
date of the payment and the party to whom the payment was made.


(v)            From time to time as directed by the Trust, the Borrower shall
provide to the Trust a written report demonstrating compliance by the Borrower
with the provisions of Section 2.02(f) of this Loan Agreement, each such written
report to be submitted by the Borrower to the Trust in the form of a full and
complete written response to a questionnaire provided by the Trust to the
Borrower.  Each such questionnaire shall be provided by the Trust to the
Borrower not less than fourteen (14) days prior to the date established by the
Trust for receipt from the Borrower of the full and complete written response to
the questionnaire.


(i)           Inspections; Information.  The Borrower shall permit the Trust and
the Trustee and any party designated by any of such parties, at any and all
reasonable times during construction of the Project and thereafter upon prior
written notice, to examine, visit and inspect the property, if any, constituting
the Project and to inspect and make copies of any accounts, books and records,
including (without limitation) its records regarding receipts, disbursements,
contracts, investments and any other matters relating thereto and to its
financial standing, and shall supply such reports and information as the Trust
and the Trustee may reasonably require in connection therewith.


(j)           Insurance.  The Borrower shall maintain or cause to be maintained,
in force, insurance policies with responsible insurers or self-insurance
programs providing against risk of direct physical loss, damage or destruction
of its Environmental Infrastructure System at least to the extent that similar
insurance is usually carried by utilities constructing, operating and
maintaining Environmental Infrastructure Facilities of the nature of the
Borrower's Environmental Infrastructure System, including liability coverage,
all to the extent available at reasonable cost but in no case less than will
satisfy all applicable regulatory requirements.


 
-15-

--------------------------------------------------------------------------------

 


(k)           Costs of Project.  The Borrower certifies that the building cost
of the Project, as listed in Exhibit B hereto and made a part hereof, is a
reasonable and accurate estimation thereof, and it will supply to the Trust a
certificate from a licensed professional engineer authorized to practice in the
State stating that such building cost is a reasonable and accurate estimation
and that the useful life of the Project exceeds the maturity date of the
Borrower Bond.


(l)           Delivery of Documents.  Concurrently with the delivery of this
Loan Agreement (as previously authorized, executed and attested) at the Loan
Closing, the Borrower will cause to be delivered to the Trust and the Trustee
each of the following items:


(i)            an opinion of the Borrower's bond counsel substantially in the
form of Exhibit E hereto; provided, however, that the Trust may permit portions
of such opinion to be rendered by general counsel to the Borrower and may permit
variances in such opinion from the form set forth in Exhibit E if, in the
opinion of the Trust, such variances are not to the material detriment of the
interests of the holders of the Trust Bonds;


(ii)            counterparts of this Loan Agreement as previously executed and
attested by the parties hereto;


(iii)           copies of those resolutions finally adopted by the board of
directors of the Borrower and requested by the Trust, including, without
limitation, (A) the resolution of the Borrower authorizing the execution,
attestation and delivery of this Loan Agreement, (B) the Borrower Bond
Resolution, as amended and supplemented as of the date of the Loan Closing,
authorizing the execution, attestation, authentication, sale and delivery of the
Borrower Bond to the Trust, (C) the resolution of the Borrower, if any,
confirming the details of the sale of the Borrower Bond to the Trust, (D) the
resolution of the Borrower, if any, declaring its official intent to reimburse
expenditures for the Costs of the Project from the proceeds of the Trust Bonds,
each of said resolutions of the Borrower being certified by an Authorized
Officer of the Borrower as of the date of the Loan Closing, (E) the resolution
of the BPU approving the issuance by the Borrower of the Borrower Bond to the
Trust and setting forth any other approvals required therefor by the BPU, if
applicable, and (F) any other Proceedings;


(iv)           if the Loan is being made to reimburse the Borrower for all or a
portion of the Costs of the Borrower's Project or to refinance indebtedness or
reimburse the Borrower for the repayment of indebtedness previously incurred by
the Borrower to finance all or a portion of the Costs of the Borrower's Project,
an opinion of Bond Counsel, in form and substance satisfactory to the Trust, to
the effect that such reimbursement or refinancing will not adversely affect the
exclusion from gross income for federal income tax purposes of the interest on
the Trust Bonds; and


(v)            the certificates of insurance coverage as required pursuant to
the terms of Section 3.06(d) hereof and such other certificates, documents,
opinions and information as the Trust may require in Exhibit F hereto, if any.


 
-16-

--------------------------------------------------------------------------------

 


(m)           Execution and Delivery of Borrower Bond.  Concurrently with the
delivery of this Loan Agreement at the Loan Closing, the Borrower shall also
deliver to the Trust the Borrower Bond, as previously executed, attested and, if
applicable, authenticated, upon the receipt of a written certification of the
Trust that a portion of the net proceeds of the Trust Bonds shall be deposited
in the Project Loan Account simultaneously with the delivery of the Borrower
Bond.


(n)           Notice of Material Adverse Change.  The Borrower shall promptly
notify the Trust of any material adverse change in the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or in the ability of the Borrower to make
all Loan Repayments and otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.


(o)           Continuing Representations.  The representations of the Borrower
contained herein shall be true at the time of the execution of this Loan
Agreement and at all times during the term of this Loan Agreement.


(p)           Continuing Disclosure Covenant.  To the extent that the Trust, in
its sole discretion, determines, at any time prior to the termination of the
Loan Term, that the Borrower is a material "obligated person", as the term
"obligated person" is defined in Rule 15c2-12, with materiality being determined
by the Trust pursuant to criteria established, from time to time, by the Trust
in its sole discretion and set forth in a bond resolution or official statement
of the Trust, the Borrower hereby covenants that it will authorize and provide
to the Trust, for inclusion in any preliminary official statement or official
statement of the Trust, all statements and information relating to the Borrower
deemed material by the Trust for the purpose of satisfying Rule 15c2-12 as well
as Rule 10b-5 promulgated pursuant to the Securities Exchange Act of 1934, as
amended or supplemented, including any successor regulation or statute thereto
("Rule 10b-5"), including certificates and written representations of the
Borrower evidencing its compliance with Rule 15c2-12 and Rule 10b-5; and the
Borrower hereby further covenants that the Borrower shall execute and deliver
the Continuing Disclosure Agreement, in substantially the form attached hereto
as Exhibit H, with such revisions thereto prior to execution and delivery
thereof as the Trust shall determine to be necessary, desirable or convenient,
in its sole discretion, for the purpose of satisfying Rule 15c2-12 and the
purposes and intent thereof, as Rule 15c2-12, its purposes and intent may
hereafter be interpreted from time to time by the SEC or any court of competent
jurisdiction; and pursuant to the terms and provisions of the Continuing
Disclosure Agreement, the Borrower shall thereafter provide on-going disclosure
with respect to all statements and information relating to the Borrower in
satisfaction of the requirements set forth in Rule 15c2-12 and Rule 10b-5,
including, without limitation, the provision of certificates and written
representations of the Borrower evidencing its compliance with Rule 15c2-12 and
Rule 10b-5.


(q)           Additional Covenants and Requirements.  (i) No later than the Loan
Closing and, if necessary, in connection with the Trust's issuance of the Trust
Bonds or the making of the Loan, additional covenants and requirements have been
included in Exhibit F hereto and made a part hereof.  Such covenants and
requirements may include, but need not be limited to, the maintenance of
specified levels of Environmental Infrastructure System rates, the issuance of


 
-17-

--------------------------------------------------------------------------------

 
 
additional debt of the Borrower, the use by or on behalf of the Borrower of
certain proceeds of the Trust Bonds as such use relates to the exclusion from
gross income for federal income tax purposes of the interest on any Trust Bonds,
the transfer of revenues and receipts from the Borrower's Environmental
Infrastructure System, compliance with Rule 15c2-12, Rule 10b-5 and any other
applicable federal or State securities laws, and matters in connection with the
appointment of the Trustee under the Bond Resolution and any successors
thereto.  The Borrower hereby agrees to observe and comply with each such
additional covenant and requirement, if any, included in Exhibit F hereto.  (ii)
Additional defined terms, covenants, representations and requirements have been
included in Schedule A attached hereto and made a part hereof.  Such additional
defined terms, covenants, representations and requirements are incorporated in
this Loan Agreement by reference thereto as if set forth in full herein and the
Borrower hereby agrees to observe and comply with each such additional term,
covenant, representation and requirement included in Schedule A as if the same
were set forth in its entirety where reference thereto is made in this Loan
Agreement.
 
ARTICLE III


LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS


SECTION 3.01.  Loan; Loan Term.  The Trust hereby agrees to make the Loan as
described in Exhibit A-2 hereof and to disburse proceeds of the Loan to the
Borrower in accordance with Section 3.02 and Exhibit C hereof, and the Borrower
hereby agrees to borrow and accept the Loan from the Trust upon the terms set
forth in Exhibit A-2 attached hereto and made a part hereof; provided, however,
that the Trust shall be under no obligation to make the Loan if (a) at the Loan
Closing, the Borrower does not deliver to the Trust a Borrower Bond and such
other documents required under Section 2.02(l) hereof, or (b) an Event of
Default has occurred and is continuing under the Bond Resolution or this Loan
Agreement.  Although the Trust intends to disburse proceeds of the Loan to the
Borrower at the times and up to the amounts set forth in Exhibit C to pay a
portion of the Costs of the Project, due to unforeseen circumstances there may
not be a sufficient amount on deposit in the Project Fund on any date to make
the disbursement in such amount.  Nevertheless, the Borrower agrees that the
amount actually deposited in the Project Loan Account at the Loan Closing plus
the Borrower's allocable share of (i) certain costs of issuance and
underwriter's discount for all Trust Bonds issued to finance the Loan; (ii)
capitalized interest during the Project construction period, if applicable; and
(iii) that portion of the Debt Service Reserve Fund (to the extent the Trust
establishes a Debt Service Reserve Fund pursuant to the Bond Resolution)
attributable to the cost of funding reserve capacity for the Project, if
applicable, shall constitute the initial principal amount of the Loan (as the
same may be adjusted downward in accordance with the definition thereof), and
neither the Trust nor the Trustee shall have any obligation thereafter to loan
any additional amounts to the Borrower.


The Borrower shall use the proceeds of the Loan strictly in accordance with
Section 2.01(h) hereof.


The payment obligations created under this Loan Agreement and the obligations to
pay the principal of the Borrower Bond, Interest on the Borrower Bond and other
amounts due under the Borrower Bond are each direct, general, irrevocable and
unconditional obligations of the Borrower payable from any source legally
available to the Borrower in accordance with the terms of and to the extent
provided in the Borrower Bond Resolution.


SECTION 3.02.  Disbursement of Loan Proceeds.  (a) The Trustee, as the agent of
the Trust, shall disburse the amounts on deposit in the Project Loan Account to
the Borrower upon receipt of a requisition executed by an Authorized Officer of
the Borrower, and approved by the Trust, in a form meeting the requirements of
Section 5.02(3) of the Bond Resolution.


(b)           The Trust and Trustee shall not be required to disburse any Loan
proceeds to the Borrower under this Loan Agreement, unless:


(i)             the proceeds of the Trust Bonds shall be available for
disbursement, as determined solely by the Trust;


 
-18-

--------------------------------------------------------------------------------

 


(ii)            in accordance with the Bond Act, and the Regulations, the
Borrower shall have timely applied for, shall have been awarded and, prior to or
simultaneously with the Loan Closing, shall have closed a Fund Loan for a
portion of the Allowable Costs (as defined in such Regulations) of the Project
in an amount not in excess of the amount of Allowable Costs of the Project
financed by the Loan from the Trust;


(iii)           the Borrower shall have on hand moneys to pay for the greater of
(A) that portion of the total Costs of the Project that is not eligible to be
funded from the Fund Loan or the Loan, or (B) that portion of the total Costs of
the Project that exceeds the actual amounts of the loan commitments made by the
State and the Trust, respectively, for the Fund Loan and the Loan; and


(iv)           no Event of Default nor any event that, with the passage of time
or service of notice or both, would constitute an Event of Default shall have
occurred and be continuing hereunder.


SECTION 3.03.  Amounts Payable.  (a) The Borrower shall repay the Loan in
installments payable to the Trustee as follows:


(i)             the principal of the Loan shall be repaid annually on the
Principal Payment Dates, in accordance with the schedule set forth in Exhibit
A-2 attached hereto and made a part hereof, as the same may be amended or
modified by any credits applicable to the Borrower as set forth in the Bond
Resolution;


(ii)            the Interest Portion described in clause (i) of the definition
thereof shall be paid semiannually on the Interest Payment Dates, in accordance
with the schedule set forth in Exhibit A-2 attached hereto and made a part
hereof, as the same may be amended or modified by any credits applicable to the
Borrower as set forth in the Bond Resolution; and


(iii)           the Interest Portion described in clause (ii) of the definition
thereof shall be paid upon the date of optional redemption or acceleration, as
the case may be, of the Trust Bonds allocable to any prepaid or accelerated
Trust Bond Loan Repayment.


The obligations of the Borrower under the Borrower Bond shall be deemed to be
amounts payable under this Section 3.03.  Each Loan Repayment, whether satisfied
through a direct payment by the Borrower to the Trustee or (with respect to the
Interest Portion) through the use of Trust Bond proceeds and income thereon on
deposit in the Interest Account (as defined in the Bond Resolution) to pay
interest on the Trust Bonds, shall be deemed to be a credit against the
corresponding obligation of the Borrower under this Section 3.03 and shall
fulfill the Borrower's obligation to pay such amount hereunder and under the
Borrower Bond.  Each payment made to the Trustee pursuant to this Section 3.03
shall be applied first to the Interest Portion then due and payable, second to
the principal of the Loan then due and payable, third to the payment of the
Administrative Fee, and finally to the payment of any late charges hereunder.


 
-19-

--------------------------------------------------------------------------------

 


(b)           The Interest on the Loan described in clause (iii) of the
definition thereof shall (i) consist of a late charge for any Trust Bond Loan
Repayment that is received by the Trustee later than the tenth (10th) day
following its due date and (ii) be payable immediately thereafter in an amount
equal to the greater of twelve percent (12%) per annum or the Prime Rate plus
one half of one percent per annum on such late payment from its due date to the
date it is actually paid; provided, however, that the rate of Interest on the
Loan, including, without limitation, any late payment charges incurred
hereunder, shall not exceed the maximum interest rate permitted by law.


(c)           The Borrower shall receive, as a credit against its semiannual
payment obligations of the Interest Portion, the amounts certified by the Trust
pursuant to Section 5.10 of the Bond Resolution.  Such amounts shall represent
the Borrower's allocable share of the interest earnings on certain funds and
accounts established under the Bond Resolution, calculated in accordance with
Section 5.10 of the Bond Resolution.


(d)           In accordance with the provisions of the Bond Resolution, the
Borrower shall receive, as a credit against its Trust Bond Loan Repayments, the
amounts set forth in the certificate of the Trust filed with the Trustee
pursuant to Section 5.02(4) of the Bond Resolution.


(e)           The Interest on the Loan described in clause (ii) of the
definition thereof shall be paid by the Borrower in the amount of one-half of
the Administrative Fee, if any, to the Trustee on each Interest Payment Date,
commencing with the first Interest Payment Date subsequent to the Loan Closing.


(f)           The Borrower hereby agrees to pay to the Trust at the Loan Closing
a “Security Review Fee” in the amount necessary to reimburse the Trust for all
of its costs and expenses incurred in connection with reviewing the additional
security securing the Trust Loan as set forth in Exhibit F hereto, if any,
including without limitation the fees and expenses of any professional advisers
hired by the Trust in connection therewith.


SECTION 3.03A.  Amounts on Deposit in Project Loan Account after Completion of
Draw Schedule.  (a) If, on the date which is one hundred eighty (180) days
following the final date for which a disbursement of Loan proceeds is scheduled
to be made pursuant to Exhibit C hereto, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
revised draw schedule, in a form similar to Exhibit C hereto and approved by the
Department.


(b)           If, on the date which is one hundred eighty (180) days following
the final date for which a disbursement of Loan proceeds is scheduled to be made
pursuant to a revised draw schedule certified to the Trust and the Department in
accordance with Section 3.03A(a) hereof, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends


 
-20-

--------------------------------------------------------------------------------

 
 
to complete the Project, (iii) setting forth the amount of remaining Loan
Proceeds required to complete the Project, and (iv) providing a revised draw
schedule, in a form similar to Exhibit C hereto and approved by the Department.
 
(c)           If the Borrower fails to provide the certificate described in
paragraphs (a) or (b) of this Section 3.03A, when due, or if such certificate
states that the Borrower does not require all or any portion of the amount on
deposit in the Project Loan Account to complete the Project, such amounts on
deposit in the Project Loan Account which are not certified by an Authorized
Officer of the Borrower as being required to complete the Project (“Excess
Project Funds”) shall be applied as follows:


(i)             If the Excess Project Funds are less than or equal to the
greater of (A) $250,000 or (B) the amount of Loan Repayments due from the
Borrower to the Trust in the next succeeding calendar year, the Excess Project
Funds shall be applied by the Trust toward the Borrower’s obligation to make the
Loan Repayments next coming due; or


(ii)            If the Excess Project Funds are greater than the greater of (A)
$250,000 or (B) the amount of Loan Repayments due from the Borrower to the Trust
in the next succeeding calendar year, the Excess Project Funds shall be applied
by the Trust as a prepayment of the Borrower’s Loan Repayments, and shall be
applied to the principal payments (including premium, if any) on the Loan in
inverse order of their maturity.


SECTION 3.04.  Unconditional Obligations.  The obligation of the Borrower to
make the Loan Repayments and all other payments required hereunder and the
obligation to perform and observe the other duties, covenants, obligations and
agreements on its part contained herein shall be absolute and unconditional, and
shall not be abated, rebated, set-off, reduced, abrogated, terminated, waived,
diminished, postponed or otherwise modified in any manner or to any extent
whatsoever while any Trust Bonds remain outstanding or any Loan Repayments
remain unpaid, for any reason, regardless of any contingency, act of God, event
or cause whatsoever, including (without limitation) any acts or circumstances
that may constitute failure of consideration, eviction or constructive eviction,
the taking by eminent domain or destruction of or damage to the Project or
Environmental Infrastructure System, commercial frustration of the purpose, any
change in the laws of the United States of America or of the State or any
political subdivision of either or in the rules or regulations of any
governmental authority, any failure of the Trust or the Trustee to perform and
observe any agreement, whether express or implied, or any duty, liability or
obligation arising out of or connected with the Project, this Loan Agreement or
the Bond Resolution, or any rights of set-off, recoupment, abatement or
counterclaim that the Borrower might otherwise have against the Trust, the
Trustee or any other party or parties; provided, however, that payments
hereunder shall not constitute a waiver of any such rights.  The Borrower shall
not be obligated to make any payments required to be made by any other Borrowers
under separate Loan Agreements or the Bond Resolution.


The Borrower acknowledges that payment of the Trust Bonds by the Trust,
including payment from moneys drawn by the Trustee from the Debt Service Reserve
Fund (to the extent the Trust establishes a Debt Service Reserve Fund pursuant
to the Bond Resolution), does not constitute payment of the amounts due under
this Loan Agreement and the Borrower Bond.  If at


 
-21-

--------------------------------------------------------------------------------

 
 
any time the amount in the Debt Service Reserve Fund shall be less than the Debt
Service Reserve Requirement as the result of any transfer of moneys from the
Debt Service Reserve Fund to the Debt Service Fund (as all such terms are
defined in the Bond Resolution) as the result of a failure by the Borrower to
make any Trust Bond Loan Repayments required hereunder, the Borrower agrees to
replenish (i) such moneys so transferred and (ii) any deficiency arising from
losses incurred in making such transfer as the result of the liquidation by the
Trust of Investment Securities (as defined in the Bond Resolution) acquired as
an investment of moneys in the Debt Service Reserve Fund, by making payments to
the Trust in equal monthly installments for the lesser of six (6) months or the
remaining term of the Loan at an interest rate to be determined by the Trust
necessary to make up any loss caused by such deficiency.
 
The Borrower acknowledges that payment of the Trust Bonds from moneys that were
originally received by the Trustee from repayments by the Borrowers of loans
made to the Borrowers by the State, acting by and through the Department,
pursuant to loan agreements dated as of November 1, 2007 by and between the
Borrowers and the State, acting by and through the Department, to finance or
refinance a portion of the Costs of the Environmental Infrastructure Facilities
of the Borrowers, and which moneys were upon such receipt by the Trustee
deposited in the Trust Bonds Security Account (as defined in the Bond
Resolution), does not constitute payment of the amounts due under this Loan
Agreement and the Borrower Bond.


SECTION 3.05.  Loan Agreement to Survive Bond Resolution and Trust Bonds.  The
Borrower acknowledges that its duties, covenants, obligations and agreements
hereunder shall survive the discharge of the Bond Resolution applicable to the
Trust Bonds and shall survive the payment of the principal and redemption
premium, if any, of and the interest on the Trust Bonds until the Borrower can
take no action or fail to take any action that could adversely affect the
exclusion from gross income of the interest on the Trust Bonds for purposes of
federal income taxation, at which time such duties, covenants, obligations and
agreements hereunder shall, except for those set forth in Sections 3.06(a) and
(b) hereof, terminate.


SECTION 3.06.  Disclaimer of Warranties and Indemnification.  (a) The Borrower
acknowledges and agrees that (i) neither the Trust nor the Trustee makes any
warranty or representation, either express or implied, as to the value, design,
condition, merchantability or fitness for particular purpose or fitness for any
use of the Environmental Infrastructure System or the Project or any portions
thereof or any other warranty or representation with respect thereto; (ii) in no
event shall the Trust or the Trustee or their respective agents be liable or
responsible for any incidental, indirect, special or consequential damages in
connection with or arising out of this Loan Agreement or the Project or the
existence, furnishing, functioning or use of the Environmental Infrastructure
System or the Project or any item or products or services provided for in this
Loan Agreement; and (iii) to the fullest extent permitted by law, the Borrower
shall indemnify and hold the Trust and the Trustee harmless against, and the
Borrower shall pay any and all, liability, loss, cost, damage, claim, judgment
or expense of any and all kinds or nature and however arising and imposed by
law, which the Trust and the Trustee may sustain, be subject to or be caused to
incur by reason of any claim, suit or action based upon personal injury, death
or damage to property, whether real, personal or mixed, or upon or arising out
of contracts entered into by the Borrower, the Borrower's ownership of the
Environmental Infrastructure System or the Project, or the acquisition,
construction or installation of the Project.


 
-22-

--------------------------------------------------------------------------------

 


(b)           It is mutually agreed by the Borrower, the Trust and the Trustee
that the Trust and its officers, agents, servants or employees shall not be
liable for, and shall be indemnified and saved harmless by the Borrower in any
event from, any action performed under this Loan Agreement and any claim or suit
of whatsoever nature, except in the event of loss or damage resulting from their
own negligence or willful misconduct.  It is further agreed that the Trustee and
its directors, officers, agents, servants or employees shall not be liable for,
and shall be indemnified and saved harmless by the Borrower in any event from,
any action performed pursuant to this Loan Agreement, except in the event of
loss or damage resulting from their own negligence or willful misconduct.


(c)           The Borrower and the Trust agree that all claims shall be subject
to and governed by the provisions of the New Jersey Contractual Liability Act,
N.J.S.A. 59:13-1 et seq. (except for N.J.S.A. 59:13-9 thereof), although such
Act by its express terms does not apply to claims arising under contract with
the Trust.


(d)           In connection with its obligation to provide the insurance
required under Section 2.02(j) hereof:  (i) the Borrower shall include, or cause
to be included, the Trust and its directors, employees and officers as
additional "named insureds" on (A) any certificate of liability insurance
procured by the Borrower (or other similar document evidencing the liability
insurance coverage procured by the Borrower) and (B) any certificate of
liability insurance procured by any contractor or subcontractor for the Project,
and from the later of the date of the Loan Closing or the date of the initiation
of construction of the Project until the date the Borrower receives the written
certificate of Project completion from the Trust, the Borrower shall maintain
said liability insurance covering the Trust and said directors, employees and
officers in good standing; and (ii) the Borrower shall include the Trust as an
additional "named insured" on any certificate of insurance providing against
risk of direct physical loss, damage or destruction of the Environmental
Infrastructure System, and during the Loan Term the Borrower shall maintain said
insurance covering the Trust in good standing.


The Borrower shall provide the Trust with a copy of each of any such original,
supplemental, amendatory or reissued certificates of insurance (or other similar
documents evidencing the insurance coverage) required pursuant to this Section
3.06(d).


SECTION 3.07.  Option to Prepay Loan Repayments.  The Borrower may prepay the
Trust Bond Loan Repayments, in whole or in part (but if in part, in the amount
of $100,000 or any integral multiple thereof), upon prior written notice to the
Trust and the Trustee not less than ninety (90) days in addition to the number
of days' advance notice to the Trustee required for any optional redemption of
the Trust Bonds, and upon payment by the Borrower to the Trustee of amounts
that, together with investment earnings thereon, will be sufficient to pay the
principal amount of the Trust Bond Loan Repayments to be prepaid plus the
Interest Portion described in clause (ii) of the definition thereof on any such
date of redemption; provided, however, that, with respect to any prepayment
other than those required by Section 3.03A hereof, any such full or partial
prepayment may only be made (i) if the Borrower is not then in arrears on its
Fund Loan, (ii) if the Borrower is contemporaneously making a full or partial
prepayment of the Fund Loan such that, after the prepayment of the Loan and the
Fund Loan, the Trust, in its sole discretion,


 
-23-

--------------------------------------------------------------------------------

 
 
determines that the interests of the owners of the Trust Bonds are not adversely
affected by such prepayments, and (iii) upon the prior written approval of the
Trust.  In addition, if at the time of such prepayment the Trust Bonds may only
be redeemed at the option of the Trust upon payment of a premium, the Borrower
shall add to its prepayment of Trust Bond Loan Repayments an amount, as
determined by the Trust, equal to such premium allocable to the Trust Bonds to
be redeemed as a result of the Borrower's prepayment.  Prepayments shall be
applied first to the Interest Portion that accrues on the portion of the Loan to
be prepaid until such prepayment date as described in clause (ii) of the
definition thereof and then to principal payments (including premium, if any) on
the Loan in inverse order of their maturity.
 
SECTION 3.08.  Priority of Loan and Fund Loan.  (a) The Borrower hereby agrees
that, to the extent allowed by law or the Borrower Bond Resolution, any Loan
Repayments then due and payable on the Loan shall be satisfied by the Trustee
before any loan repayments on the Borrower's Fund Loan shall be satisfied by the
Trustee.  The Borrower agrees not to interfere with any such action by the
Trustee.


(b)           The Borrower hereby acknowledges that in the event the Borrower
fails or is unable to pay promptly to the Trust in full any Trust Bond Loan
Repayments under this Loan Agreement when due, then any (i) Administrative Fee
paid hereunder, (ii) late charges paid hereunder, and (iii) loan repayments paid
by the Borrower on its Fund Loan under the related loan agreement therefor, any
of which payments shall be received by the Trustee during the time of any such
Trust Bond Loan Repayment deficiency, shall be applied by the Trustee first to
satisfy such Trust Bond Loan Repayment deficiency as a credit against the
obligations of the Borrower to make payments of the Interest Portion under the
Loan and the Borrower Bond, second, to the extent available, to make Trust Bond
Loan Repayments of principal hereunder and payments of principal under the
Borrower Bond, third, to the extent available, to pay the Administrative Fee,
fourth, to the extent available, to pay any late charges hereunder, fifth, to
the extent available, to satisfy the repayment of the Borrower's Fund Loan under
its related loan agreement therefor, and finally, to the extent available, to
satisfy the repayment of the administrative fee under any such related loan
agreement.


(c)           The Borrower hereby further acknowledges that any loan repayments
paid by the Borrower on its Fund Loan under the related loan agreement therefor
shall be applied according to the provisions of the Master Program Trust
Agreement.


SECTION 3.09.  Approval of the New Jersey State Treasurer.  The Borrower and the
Trust hereby acknowledge that prior to or simultaneously with the Loan Closing
the New Jersey State Treasurer, in satisfaction of the requirements of Section
9a of the Act, issued the “Certificate of the New Jersey State Treasurer
Regarding the Approval of the Trust Loan and the Fund Loan” (the “Treasurer’s
Certificate”).  Pursuant to the terms of the Treasurer’s Certificate, the New
Jersey State Treasurer approved the Loan and the terms and conditions thereof as
established by the provisions of this Loan Agreement.


 
-24-

--------------------------------------------------------------------------------

 


ARTICLE IV


ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND


SECTION 4.01.  Assignment and Transfer by Trust.  (a) The Borrower hereby
expressly acknowledges that, other than the provisions of Section 2.02(d)(ii)
hereof, the Trust's right, title and interest in, to and under this Loan
Agreement and the Borrower Bond have been assigned to the Trustee as security
for the Trust Bonds as provided in the Bond Resolution, and that if any Event of
Default shall occur, the Trustee or any Bond Insurer (as such term may be
defined in the Bond Resolution), if applicable, pursuant to the Bond Resolution,
shall be entitled to act hereunder in the place and stead of the Trust.  The
Borrower hereby acknowledges the requirements of the Bond Resolution applicable
to the Trust Bonds and consents to such assignment and appointment.  This Loan
Agreement and the Borrower Bond, including, without limitation, the right to
receive payments required to be made by the Borrower hereunder and to compel or
otherwise enforce observance and performance by the Borrower of its other
duties, covenants, obligations and agreements hereunder, may be further
transferred, assigned and reassigned in whole or in part to one or more
assignees or subassignees by the Trustee at any time subsequent to their
execution without the necessity of obtaining the consent of, but after giving
prior written notice to, the Borrower.


The Trust shall retain the right to compel or otherwise enforce observance and
performance by the Borrower of its duties, covenants, obligations and agreements
under Section 2.02(d)(ii) hereof; provided, however, that in no event shall the
Trust have the right to accelerate the Borrower Bond in connection with the
enforcement of Section 2.02(d)(ii) hereof.


(b)           The Borrower hereby approves and consents to any assignment or
transfer of this Loan Agreement and the Borrower Bond that the Trust deems to be
necessary in connection with any refunding of the Trust Bonds or the issuance of
additional bonds under the Bond Resolution or otherwise, all in connection with
the pooled loan program of the Trust.


SECTION 4.02.  Assignment by Borrower.  Neither this Loan Agreement nor the
Borrower Bond may be assigned by the Borrower for any reason, unless the
following conditions shall be satisfied:  (i) the Trust and the Trustee shall
have approved said assignment in writing; (ii) the assignee shall have expressly
assumed in writing the full and faithful observance and performance of the
Borrower's duties, covenants, obligations and agreements under this Loan
Agreement and, to the extent permitted under applicable law, the Borrower Bond;
(iii) immediately after such assignment, the assignee shall not be in default in
the observance or performance of any duties, covenants, obligations or
agreements of the Borrower under this Loan Agreement or the Borrower Bond; and
(iv) the Trust shall have received an opinion of Bond Counsel to the effect that
such assignment will not adversely affect the security of the holders of the
Trust Bonds or the exclusion of the interest on the Trust Bonds from gross
income for purposes of federal income taxation under Section 103(a) of the Code.


 
-25-

--------------------------------------------------------------------------------

 


ARTICLE V


EVENTS OF DEFAULT AND REMEDIES


SECTION 5.01.  Events of Default.  If any of the following events occur, it is
hereby defined as and declared to be and to constitute an "Event of Default":


(a)           failure by the Borrower to pay, or cause to be paid, any Trust
Bond Loan Repayment required to be paid hereunder when due, which failure shall
continue for a period of fifteen (15) days;


(b)           failure by the Borrower to make, or cause to be made, any required
payments of principal, redemption premium, if any, and interest on any bonds,
notes or other obligations of the Borrower issued under the Borrower Bond
Resolution (other than the Loan and the Borrower Bond) or otherwise secured by
all or a portion of the property pledged under the Borrower Bond Resolution,
after giving effect to the applicable grace period;


(c)           failure by the Borrower to pay, or cause to be paid, the
Administrative Fee or any late charges incurred hereunder or any portion thereof
when due or to observe and perform any duty, covenant, obligation or agreement
on its part to be observed or performed under this Loan Agreement, other than as
referred to in subsection (a) of this Section 5.01 or other than the obligations
of the Borrower contained in Section 2.02(d)(ii) hereof and in Exhibit F hereto,
which failure shall continue for a period of thirty (30) days after written
notice, specifying such failure and requesting that it be remedied, is given to
the Borrower by the Trustee, unless the Trustee shall agree in writing to an
extension of such time prior to its expiration; provided, however, that if the
failure stated in such notice is correctable but cannot be corrected within the
applicable period, the Trustee may not unreasonably withhold its consent to an
extension of such time up to 120 days from the delivery of the written notice
referred to above if corrective action is instituted by the Borrower within the
applicable period and diligently pursued until the Event of Default is
corrected;


(d)           any representation made by or on behalf of the Borrower contained
in this Loan Agreement, or in any instrument furnished in compliance with or
with reference to this Loan Agreement or the Loan, is false or misleading in any
material respect;


(e)           a petition is filed by or against the Borrower under any federal
or state bankruptcy or insolvency law or other similar law in effect on the date
of this Loan Agreement or thereafter enacted, unless in the case of any such
petition filed against the Borrower such petition shall be dismissed within
thirty (30) days after such filing and such dismissal shall be final and not
subject to appeal; or the Borrower shall become insolvent or bankrupt or shall
make an assignment for the benefit of its creditors; or a custodian (including,
without limitation, a receiver, liquidator or trustee) of the Borrower or any of
its property shall be appointed by court order or take possession of the
Borrower or its property or assets if such order remains in effect or such
possession continues for more than thirty (30) days;


(f)           the Borrower shall generally fail to pay its debts as such debts
become due; and


 
-26-

--------------------------------------------------------------------------------

 


(g)           failure of the Borrower to observe or perform such additional
duties, covenants, obligations, agreements or conditions as are required by the
Trust and specified in Exhibit F attached hereto and made a part hereof.


SECTION 5.02.  Notice of Default.  The Borrower shall give the Trustee and the
Trust prompt telephonic notice of the occurrence of any Event of Default
referred to in Section 5.01(d) or (e) hereof and of the occurrence of any other
event or condition that constitutes an Event of Default at such time as any
senior administrative or financial officer of the Borrower becomes aware of the
existence thereof.


SECTION 5.03.  Remedies on Default.  Whenever an Event of Default referred to in
Section 5.01 hereof shall have occurred and be continuing, the Borrower
acknowledges the rights of the Trustee and of any Bond Insurer to direct any and
all remedies in accordance with the terms of the Bond Resolution, and the
Borrower also acknowledges that the Trust shall have the right to take, or to
direct the Trustee to take, any action permitted or required pursuant to the
Bond Resolution and to take whatever other action at law or in equity may appear
necessary or desirable to collect the amounts then due and thereafter to become
due hereunder or to enforce the observance and performance of any duty,
covenant, obligation or agreement of the Borrower hereunder.


In addition, if an Event of Default referred to in Section 5.01(a) hereof shall
have occurred and be continuing, the Trust shall, to the extent allowed by
applicable law and to the extent and in the manner set forth in the Bond
Resolution, have the right to declare, or to direct the Trustee to declare, all
Loan Repayments and all other amounts due hereunder (including, without
limitation, payments under the Borrower Bond) together with the prepayment
premium, if any, calculated pursuant to Section 3.07 hereof to be immediately
due and payable, and upon notice to the Borrower the same shall become due and
payable without further notice or demand.


SECTION 5.04.  Attorneys' Fees and Other Expenses.  The Borrower shall on demand
pay to the Trust or the Trustee the reasonable fees and expenses of attorneys
and other reasonable expenses (including, without limitation, the reasonably
allocated costs of in-house counsel and legal staff) incurred by either of them
in the collection of Trust Bond Loan Repayments or any other sum due hereunder
or in the enforcement of the observation or performance of any other duties,
covenants, obligations or agreements of the Borrower upon an Event of Default.


SECTION 5.05.  Application of Moneys.  Any moneys collected by the Trust or the
Trustee pursuant to Section 5.03 hereof shall be applied (a) first to pay any
attorneys' fees or other fees and expenses owed by the Borrower pursuant to
Section 5.04 hereof, (b) second, to the extent available, to pay the Interest
Portion then due and payable, (c) third, to the extent available, to pay the
principal due and payable on the Loan, (d) fourth, to the extent available, to
pay the Administrative Fee, any late charges incurred hereunder or any other
amounts due and payable under this Loan Agreement, and (e) fifth, to the extent
available, to pay the Interest Portion and the principal on the Loan and other
amounts payable hereunder as such amounts become due and payable.


 
-27-

--------------------------------------------------------------------------------

 


SECTION 5.06.  No Remedy Exclusive; Waiver; Notice.  No remedy herein conferred
upon or reserved to the Trust or the Trustee is intended to be exclusive, and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Loan Agreement or now or hereafter existing at law or in
equity.  No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default shall impair any such right, remedy or power or shall
be construed to be a waiver thereof, but any such right, remedy or power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Trust or the Trustee to exercise any remedy reserved to it in
this Article V, it shall not be necessary to give any notice other than such
notice as may be required in this Article V.


SECTION 5.07.  Retention of Trust's Rights. Notwithstanding any assignment or
transfer of this Loan Agreement pursuant to the provisions hereof or of the Bond
Resolution, or anything else to the contrary contained herein, the Trust shall
have the right upon the occurrence of an Event of Default to take any action,
including (without limitation) bringing an action against the Borrower at law or
in equity, as the Trust may, in its discretion, deem necessary to enforce the
obligations of the Borrower to the Trust pursuant to Section 5.03 hereof.


 
-28-

--------------------------------------------------------------------------------

 


ARTICLE VI


MISCELLANEOUS


SECTION 6.01.  Notices.  All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, to the
Borrower at the address specified in Exhibit A-1 attached hereto and made a part
hereof and to the Trust and the Trustee at the following addresses:


(a)           Trust:


New Jersey Environmental Infrastructure Trust
P.O. Box 440
Trenton, New Jersey  08625
Attention:  Executive Director


 
(b)
Trustee:



U.S. Bank National Association
21 South Street, 3rd Floor
Morristown, New Jersey  07960
Attention:  Corporate Trust Department


Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent by
notice in writing given to the others.


SECTION 6.02.  Binding Effect.  This Loan Agreement shall inure to the benefit
of and shall be binding upon the Trust and the Borrower and their respective
successors and assigns.


SECTION 6.03.  Severability.  In the event any provision of this Loan Agreement
shall be held illegal, invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.


SECTION 6.04.  Amendments, Supplements and Modifications.  Except as otherwise
provided in this Section 6.04, this Loan Agreement may not be amended,
supplemented or modified without the prior written consent of the Trust and the
Borrower and without the satisfaction of all conditions set forth in Section
11.12 of the Bond Resolution.  Notwithstanding the conditions set forth in
Section 11.12 of the Bond Resolution, (i) Section 2.02(p) hereof may be amended,
supplemented or modified upon the written consent of the Trust and the Borrower
and without the consent of the Trustee, any Bond Insurer or any holders of the
Trust Bonds, and (ii) Exhibit H hereto may be amended, supplemented or modified
prior to the execution and delivery thereof as the Trust, in its sole
discretion, shall determine to be necessary, desirable or convenient for the
purpose of satisfying Rule 15c2-12 and the purpose and intent thereof as Rule
15c2-12, its purpose and intent may hereafter be interpreted from time to time
by the SEC or any


 
-29-

--------------------------------------------------------------------------------

 
 
court of competent jurisdiction, and such amendment, supplement or modification
shall not require the consent of the Borrower, the Trustee, any Bond Insurer or
any holders of the Trust Bonds.
 
SECTION 6.05.  Execution in Counterparts.  This Loan Agreement may be executed
in several counterparts, each of which shall be an original and all of which
shall constitute but one and the same instrument.


SECTION 6.06.  Applicable Law and Regulations.  This Loan Agreement shall be
governed by and construed in accordance with the laws of the State, including
the Act and the Regulations, which Regulations are, by this reference thereto,
incorporated herein as part of this Loan Agreement.


SECTION 6.07.  Consents and Approvals.  Whenever the written consent or approval
of the Trust shall be required under the provisions of this Loan Agreement, such
consent or approval may only be given by the Trust unless otherwise provided by
law or by rules, regulations or resolutions of the Trust or unless expressly
delegated to the Trustee and except as otherwise provided in Section 6.09
hereof.


SECTION 6.08.  Captions.  The captions or headings in this Loan Agreement are
for convenience only and shall not in any way define, limit or describe the
scope or intent of any provisions or sections of this Loan Agreement.


SECTION 6.09.  Benefit of Loan Agreement; Compliance with Bond Resolution.  This
Loan Agreement is executed, among other reasons, to induce the purchase of the
Trust Bonds.  Accordingly, all duties, covenants, obligations and agreements of
the Borrower herein contained are hereby declared to be for the benefit of and
are enforceable by the Trust, the holders of the Trust Bonds and the
Trustee.  The Borrower covenants and agrees to observe and comply with, and to
enable the Trust to observe and comply with, all duties, covenants, obligations
and agreements contained in the Bond Resolution.


SECTION 6.10.  Further Assurances.  The Borrower shall, at the request of the
Trust, authorize, execute, attest, acknowledge and deliver such further
resolutions, conveyances, transfers, assurances, financing statements and other
instruments as may be necessary or desirable for better assuring, conveying,
granting, assigning and confirming the rights, security interests and agreements
granted or intended to be granted by this Loan Agreement and the Borrower Bond.


 
-30-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Trust and the Borrower have caused this Loan Agreement
to be executed, sealed and delivered as of the date first above written.



    NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST                      
[SEAL]
                     
By:
/s/ Robert A. Briant, Sr.
 
ATTEST:
   
      Robert A. Briant, Sr.
       
      Chairman
                     
/s/ Gerald T. Keenan
       
Gerald T. Keenan
       
Secretary
                                 
MIDDLESEX WATER COMPANY
 
[SEAL]
                               
By:
/s/ Dennis W. Doll
 
ATTEST:
   
      Dennis W. Doll
       
      President and Chief Executive Officer
                     
/s/ Kenneth J. Quinn
       
Kenneth J. Quinn
       
Vice President, General Counsel
       
Secretary and Treasurer
       

 
[Signature Page]


 

--------------------------------------------------------------------------------

 


SCHEDULE A


Certain Additional Loan Agreement Provisions


In addition to the terms defined in subsection (a) of Section 1.01 of this Loan
Agreement, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in this Schedule A.


Additional Definitions:


“Borrower” means Middlesex Water Company, a corporation duly created and validly
existing under the laws of the State of New Jersey.


“Bond Resolution” means the “Environmental Infrastructure Trust Bond Resolution,
Series 2007A”, as adopted by the Board of Directors of the Trust on or about
September 18, 2007, authorizing the issuance of the Trust Bonds, and all further
amendments and supplements thereto adopted in accordance with the provisions
thereof.


“Borrower Bond Resolution” means the indenture of the Borrower entitled
“INDENTURE OF MORTGAGE” dated as of April 1, 1927, as amended and supplemented
from time to time, in particular by a supplemental indenture detailing the terms
of the Borrower Bond dated as of October 15, 2007 and entitled “THIRTY-FIFTH
SUPPLEMENTAL INDENTURE”, pursuant to which the Borrower Bond has been issued.


“Interest Payment Dates” means February 1 and August 1 of each year, commencing
on August 1, 2008.


“Loan” means the loan made by the Trust to the Borrower to finance or refinance
a portion of the Cost of the Project pursuant to this Loan Agreement.  For all
purposes of this Loan Agreement, the amount of the Loan at any time shall be the
initial aggregate principal amount of the Borrower Bond (which amount equals the
amount actually deposited in the Project Loan Account at the Loan Closing plus
the Borrower's allocable share of certain costs of issuance and underwriter's
discount for all Trust Bonds issued to finance the Loan, less any amount of such
principal amount that has been repaid by the Borrower under this Loan Agreement
and less any adjustment made pursuant to the provisions of the Bond Resolution,
including, without limitation, Section 5.02(4) thereof, N.J.A.C. 7:22-4.26 and
the appropriations act of the State Legislature authorizing the expenditure of
Trust Bond proceeds to finance a portion of the Cost of the Project.


“Principal Payment Dates” means August 1 of each year, commencing on August 1,
2009.


 
S-1

--------------------------------------------------------------------------------

 


SECTION 2.02(e)


Disposition of Environmental Infrastructure System.  The Borrower shall not
permit the disposition of all or substantially all of its Environmental
Infrastructure System, directly or indirectly, including, without limitation, by
means of sale, lease, abandonment, sale of stock, statutory merger or otherwise
(collectively, a "Disposition"), except on ninety (90) days' prior written
notice to the Trust, and, in any event, shall not permit a Disposition unless
the following conditions are met:  (i) the Borrower shall, in accordance with
Section 4.02 hereof, assign this Loan Agreement and the Borrower Bond and its
rights and interests hereunder and thereunder to the purchaser or lessee of the
Environmental Infrastructure System, and such purchaser or lessee shall assume
all duties, covenants, obligations and agreements of the Borrower under this
Loan Agreement and the Borrower Bond; and (ii) the Trust shall by appropriate
action determine, in its sole discretion, that such sale, lease, abandonment or
other disposition will not adversely affect (A) the Trust's ability to meet its
duties, covenants, obligations and agreements under the Bond Resolution, (B) the
value of this Loan Agreement or the Borrower Bond as security for the payment of
Trust Bonds and the interest thereon, or (C) the excludability from gross income
for federal income tax purposes of the interest on Trust Bonds then outstanding
or that could be issued in the future.


SECTION 2.02(f)(x)


The Borrower will not have a reserve or replacement fund (within the meaning of
Section 148(d)(1) of the Code) allocable to the Borrower Bond evidencing the
Loan.


 
S-2

--------------------------------------------------------------------------------

 


Middlesex Water Company
1225001-010




EXHIBIT A-1


Description of Project and Environmental Infrastructure System


1)
Name and Address of Local Unit:



Middlesex Water Company
1500 Ronson Road
Iselin, New Jersey 08830-0452


Attention: Ronald F. Williams P.E. Vice President - Operations


2)
Description of the Project:



The proposed project will involve cleaning/relining and spot replacement of
water mains, hydrants, service lines, and valves.  Approximately forty five
thousand  feet of 4, 6, 8, 10 and 12-inch diameter water mains will be
relined.  The project will occur in the City of South Amboy, and Woodbridge
Townships.


3)
Description of the Water Supply System:



The Middlesex Water Company is an investor-owned water utility that provides
water service to retail customers primarily in eastern Middlesex County.  Water
services are now furnished to approximately 58,000 retail customers located in
an area of approximately 55 square miles of New Jersey in Woodbridge Township,
the Boroughs of Metuchen and Carteret, portions of Edison Township and the
Borough of South Plainfield and the City of South Amboy in Middlesex County, and
a portion of the Township of Clark in Union County.


The Middlesex Water Company obtains water from both surface and groundwater
sources; however, the principal source of supply is the Delaware and Raritan
Canal, owned by the State of New Jersey and operated as a water resource by the
New Jersey Water Supply Authority.
 
 
A-1-1

--------------------------------------------------------------------------------

 


EXHIBIT A-2


Description of Loan


See Schedule A-2 to Specimen Borrower Bond (Exhibit D hereto)
 
 
A-2-1

--------------------------------------------------------------------------------

 


Middlesex Water Company
1225001-010




EXHIBIT B


Basis for Determination of Allowable Project Costs


The determination of the costs allowable for assistance from the New Jersey
Environmental Infrastructure Financing Program is presented below.


Cost Classification
 
Application Amount
   
Allowable Costs
 
1.  Administrative Expenses
  $ 89,100     $ 89,100  
2.  Other Costs
    0       0  
3.  Engineering Fees
    160,000       160,000  
4.  Building Costs
    2,970,000       2,970,000  
5.  Contingencies
    148,500       148,500  
6.  Allowance for Planning   and design
    132,400       132,400  
7.  Sub-total
    3,500,000       3,500,000  
8.  DEP Fee
            70,000  
9.  Total Project Costs
          $ 3,570,000  



As a result of the review by the New Jersey Department of Environmental
Protection, various line items may have been revised resulting in a change of
the allowable costs for this project. The basis for the determination of the
allowable costs is as follows:


1.
Administrative Expenses



The total amount requested on the application was $89,100.  The amount requested
is for water main cleaning/relining.  The allowable administrative expenses are
authorized to be three percent of the allowable building costs. Therefore, the
total amount for this line item is $2,970,000 x 0.03 = $89,100.


Allowable Administrative Expenses are $89,100.


3.
Engineering Fees



The amount requested for this line item on the application was $160,000.
This amount is for engineering services for this project and the full amount is
allowable.


Allowable Engineering Fees are $160,000.
 
 
B-1

--------------------------------------------------------------------------------

 
 
Middlesex Water Company
1225001-010

 
4.
Building Costs

 
The total amount requested for this line item was $2,970,000. The allowable cost
analysis (as per N.J.A.C. 7:22-5.8) has determined that the entire amount
requested for this line item is allowable. Therefore, the Allowable Cost Ratio
(ACR) is one (1.0). In addition the project does not provide any reserve
capacity. Therefore, the Reserve Capacity Cost Ratio (RCCR) is one (1.0). Thus,
the entire requested amount is allowable.
 
Allowable Building Costs are $2,970,000.
 
5.
Contingencies

 
The total amount requested on the application was $148,500. The allowable amount
for this line item is five percent of the allowable building costs. Therefore,
the total allowable cost for this line item is $2,970,000 x 0.05 = $148,500 .
 
Allowable Contingencies are $148,500.
 
6.
Allowance for Planning and Design

 
The total amount requested for this line item was $132,400 .  The allowable
amount for this line item based on an allowable building cost
is:  $250,000+($2,970,000 - $1,000,000) x 0.12= $486,400. However, the applicant
has requested  $132,400 for this line item.
 
Allowance for Planning and Design for this project is $132,400.
 
7.
Sub-total

 
The subtotal for project costs applied for is 3,500,000. The actual cost was
adjusted to  $3,500,000.
 
Therefore, the Sub-total is $3,500,000.
 
8.
DEP Fee

 
DEP Fee = $3,500,000 x 2% = $70,000
 
This item represents the DEP Loan Surcharge or Loan Origination Fee imposed by
DEP as a portion of the cost of the project of the borrower.  This DEP Loan
Surcharge or Loan Origination Fee is a portion of the cost of the project that
has been incurred for engineering and environmental services provided by DEP for
 
 
B-2

--------------------------------------------------------------------------------

 
 
Middlesex Water Company
1225001-010

 
the borrower in connection with, and as a condition precedent to, the inclusion
of
the project of the borrower in the 2007 Financing Program of the Trust.  As a
portion of the cost of the borrower’s project that represents a condition
precedent to the inclusion of the borrower’s project in the 2007 Financing
Program of the
Trust, the DEP Loan Surcharge or Loan Origination Fee represents a program
expense of the 2007 Financing Program of the Trust and will be financed for the
borrower as part of the Trust loan made by the Trust to the borrower from the
proceeds of the Trust bonds, the Trust shall direct the trustee for the Trust
bonds to transfer to DEP from the Project Fund the DEP Loan Surcharge or Loan
Origination Fee allocable to the borrower.  The DEP’s authority to assess
a  Loan Surcharge or Loan Origination Fee was established pursuant to P.L. 2002,
c.34 approved on July 1, 2002.
 
9.
Total Project Costs:

 
The total project costs are $3,570,000
 
I.   Disbursement to Borrower is: $3,500,000.
 
                      Fund Share is $1,750,000.
 
                      Trust Share is $1,750,000.
 
II.  Disbursement to DEP is $70,000.
 
 
B-3

--------------------------------------------------------------------------------

 
 
Middlesex Water Company
1225001-010


EXHIBIT C


Estimated Disbursement Schedule


The following is a schedule of the estimated disbursements for this loan.
Disbursements to the project sponsor for any given month shall not exceed the
amounts indicated below plus any undisbursed amount from the previous months.


Year
Month
 
Fund Share
Borrower
Disbursement
   
Trust Share
Borrower
Disbursement
   
Trust Share
DEP
Disbursement
   
Total
 
2007
November
  $ 0     $ 0     $ *70,000     $ *70,000    
November
                                 
December
                                                                   
2008
January
    0       0               0    
February
    0       0               0    
March
    262,500       262,500               525,000    
April
    225,000       225,000               450,000    
May
    275,000       275,000               550,000    
June
    275,000       275,000               550,000    
July
    225,000       225,000               450,000    
August
    300,000       300,000               600,000    
September
    187,500       187,500               375,000                                
       
TOTAL
  $ 1,750,000     $ 1,750,000     $ *70,000     $ 3,570,000  

 

 
*This is the DEP loan origination fee.  No action is required on the part of the
borrower.
The trust will make a single transfer to DEP, through the Trust’s Trustee, on
behalf of all of the Borrowers in 2007 Financing Program.
 
 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D


Specimen Borrower Bond


 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT E



Opinions of Borrower's Bond and General Counsels


 
E-1

--------------------------------------------------------------------------------

 


EXHIBIT F


Additional Covenants and Requirements


None.


 
F-1

--------------------------------------------------------------------------------

 


Middlesex Water Company
1225001-010


EXHIBIT G


General Administrative Requirements for the
State Environmental Infrastructure Financing Program




General Administrative and Special Requirements


The following General Administrative Requirements are applicable to this Loan.
These requirements do not limit, or otherwise alter, the project sponsor’s
obligations under the Safe Drinking Water Act and its amendments, the New Jersey
Water Pollution Control Act, the State rules under N.J.A.C. 7:22, the Fund and
Trust Loan Agreements, or the Special Requirements.  The Special Requirements
specific to this project are found in this Exhibit after the listing of General
Administrative Requirements.


1.
Operation and Maintenance Manual (O&M Manual):



During construction (i.e., prior to initiation of operation), the project
sponsor shall certify to the Trust, in the case of a Trust Loan, and to the New
Jersey Department of Environmental Protection (Department), in the case of a
Fund Loan, that a final Plan of Operation, and an O&M Manual have been developed
for the project.


2.
Project Performance:



The project sponsor shall comply with the project performance provisions of
N.J.A.C. 7:22-3.30 and 7:22-4.30.  As a minimum, unless further specified, the
project performance standards shall consist of the effluent discharge standards
in the NJPDES permit (if applicable) and the design criteria in the Department
approved Engineer’s Technical Design Report for the project.


3.
Flood Insurance:



The project sponsor shall acquire or have the construction contractor acquire,
as appropriate flood insurance made available under the National Flood Insurance
Act of 1968, as amended.  Insurance coverage shall begin with the period of
construction and continue for the entire useful life of the facility.  The
insurance shall be in an amount at least equal to the allowable improvements or
the maximum limit of coverage made available to the project sponsor under the
National Flood Insurance Act, whichever is less.  The project sponsor must
comply with this requirement prior to the release of the initial payment for
construction work.


 
G-1

--------------------------------------------------------------------------------

 


Middlesex Water Company
1225001-010


4.
Audit:



The project sponsor shall have an annual financial audit performed if the
project sponsor expended $500,000 or more in State and/or Federal financial
assistance during the project sponsor’s fiscal year. The audit shall be
performed in accordance with the Single Audit Act, Federal OMB Circular No.
A-133, and State Policy OMB Circular 04-04-OMB. Copies of all audit reports must
be submitted to the New Jersey Department of Environmental Protection, Office of
Audit, P.O. Box 402, Trenton, New Jersey 08625.


If the project sponsor expended less than $500,000 in State and/or Federal
financial assistance within their fiscal year, but expend $100,000 or more in
State and/or Federal financial assistance within their fiscal year, the project
sponsor shall have either a financial statement audit performed in accordance
with Government Auditing Standards (Yellow Book) or a program-specific audit
performed in accordance with the Act, Amendments, OMB Circular No. A-133 Revised
and State policy.


Program-specific audits in accordance with OMB Circular No. A-133 Revised can be
elected when a project sponsor expends Federal or State financial assistance
under only one Federal or State program and the Federal or State program's laws,
regulations, or grant agreements do not require a financial statement audit of
the grantee.




5.
Socially and Economically Disadvantaged Individuals Utilization Plan:



The project sponsor shall ensure that the contractor provides a Socially and
Economically Disadvantaged Individuals (SED) Utilization Plan in accordance with
N.J.A.C. 7:22-9.1 et seq. which outlines the entire contract work, each
significant segment of the contract on which SEDs will or may participate and a
description of how SEDs will be contracted.  This plan shall be submitted no
later than 30 days after the contract award.


 
G-2

--------------------------------------------------------------------------------

 


Middlesex Water Company
1225001-010


SPECIAL REQUIREMENTS
Project Schedule:
 
The project sponsor unit shall expeditiously initiate and complete the project
in accordance with the project schedule, which was submitted as part of the loan
application and is repeated below.  Failure to promptly initiate and complete
the project may result in the imposition of sanctions under N.J.A.C.  7:22-3.40
through 3.44 and N.J.A.C.  7:22-4.40 through 4.44.  In addition, failure to
promptly award all sub agreement(s) for building the project within 12 months of
the date of this loan may result in limitation of allowable costs as provided by
N.J.A.C. 7:22-5.4(d) 5.This limitation on allowable costs incurred under
contracts awarded after 12 months from the date of this loan are unallowable
unless a special extension has been granted by the Department, in the case of a
Fund Loan, and the Trust, in the case of a Trust Loan.
 
 EVENT
DATE
 
 
ADVERTISEMENT:
 
 
 
Clean and Line Water Mains
December 19, 2007
   
BID RECEIPT:
 
 
 
Clean and Line Water Mains
January 19, 2008
 
 
AWARD:
 
 
 
Clean and Line Water Mains
February 19, 2008
 
 
ISSUANCE OF NOTICE TO PROCCED:
 
 
 
Clean and Line Water Mains
March 27, 2008
 
 
COMPLETION OF CONSTRUCTION:
 
 
 
 Clean and Line Water Mains
September 27, 2008
 
 
INITATION OF OPERATION:
 
 
 
 Clean and Line Water Mains
September 27, 2008
 
 
CERTIFICATION OF PROJECT:
 
 
 
Clean and Line Water Mains
September 27, 2009

 
 
G-3

--------------------------------------------------------------------------------

 


EXHIBIT H


Form of Continuing Disclosure Agreement


 
H-1

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

CONTINUING DISCLOSURE AGREEMENT


BY AND AMONG


[NAME OF BORROWER]


AND


[NAME OF TRUSTEE], as Trustee


AND


NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST




Dated as of [DATE]

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


CONTINUING DISCLOSURE AGREEMENT




THIS CONTINUING DISCLOSURE AGREEMENT (this "Agreement"), made and entered into
as of [DATE], by and among [NAME OF BORROWER] (the "Borrower"), a corporation
duly created and validly existing under the laws of the State of New Jersey (the
"State"), [NAME OF TRUSTEE] (the "Trustee"), a [national] [state] banking
association duly organized and validly existing under the laws of the [United
States of America] [State], and NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST
(the "Trust"), a public body corporate and politic with corporate succession
duly created and validly existing under the laws of the State.


W I T N E S S E T H:


WHEREAS, the Trust, duly created and validly existing under and by virtue of the
"New Jersey Environmental Infrastructure Trust Act", constituting Chapter 334 of
the Pamphlet Laws of 1985 of the State (codified at N.J.S.A. 58:11B-1 et seq.),
as the same may from time to time be amended and supplemented (the "Act"), in
accordance with and pursuant to (i) the Act, (ii) the "Environmental
Infrastructure Bond Resolution, Series ____", as adopted by the Board of
Directors of the Trust on [DATE] (the "Resolution"), and (iii) a financial plan
approved by the State Legislature in accordance with Section 23 of the Act, will
issue its Environmental Infrastructure Bonds, Series ____ (together with certain
additional series of bonds to be issued by the Trust for future programs in
which the Borrower participates (as set forth in Schedule A to be attached
hereto by the Trustee (or any other fiduciary acting in such capacity) in the
year of such issuance), the "Bonds") for the purpose of, inter alia, making a
loan to the Borrower from the proceeds of the Bonds to finance a portion of the
cost of an environmental infrastructure system project (the "Loan"), pursuant to
the terms and provisions of that certain Loan Agreement by and between the Trust
and the Borrower dated as of [DATE] (the "Trust Loan Agreement") (all
capitalized terms used in this Agreement but not defined herein shall, unless
the context otherwise requires, have the meanings ascribed to such terms in the
Trust Loan Agreement);


WHEREAS, the Borrower has, in accordance with the Act and the Regulations, made
timely application to the Trust for the Loan to finance a portion of the Cost of
the Project;


WHEREAS, the State Legislature has, in accordance with Section 20 of the Act and
in the form of an appropriations act, approved a project priority list that
includes the Project and that authorizes an expenditure of proceeds of the Bonds
to finance a portion of the Cost of the Project;


WHEREAS, the Trust has approved the Borrower's application for the Loan from
available proceeds of the Bonds to finance a portion of the Cost of the Project;


WHEREAS, in accordance with the Wastewater Treatment Bond Act of 1985, P.L.
1985, c. 329, and the regulations promulgated thereunder, the Borrower has been
awarded a Fund Loan for a portion of the Cost of the Project;


 
- i -

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrower, in accordance with, as applicable, the Act, the
Regulations and the "New Jersey Business Corporation Act", constituting Chapter
263 of the Pamphlet Laws of 1968 of the State (codified at N.J.S.A. 14A:1-1 et
seq.), as the same may from time to time be amended and supplemented, will issue
a borrower bond to the Trust evidencing the Loan (together with certain
additional series of bonds to be issued by the Borrower for future programs in
which the Borrower participates (as set forth in Schedule B to be attached
hereto by the Trustee (or any other fiduciary acting in such capacity) in the
year of such issuance), the "Borrower Bond") on the date of issuance of the
Bonds;


WHEREAS, the Trustee has duly accepted, as Trustee for the Holders from time to
time of the Bonds, the trusts imposed upon it by the Resolution in connection
with the issuance of the Bonds;


WHEREAS, the Securities and Exchange Commission (the "SEC"), pursuant to the
Securities Exchange Act of 1934, as amended and supplemented (codified as of the
date hereof at 15 U.S.C. 77 et seq.) (the "Securities Exchange Act"), has
adopted amendments effective July 3, 1995 to its Rule 15c2-12 (codified at 17
C.F.R. §240.15c2-12), as the same may be further amended, supplemented and
officially interpreted from time to time or any successor provision thereto
("Rule 15c2-12"), generally prohibiting a broker, dealer or municipal securities
dealer from purchasing or selling municipal securities, such as the Bonds,
unless such broker, dealer or municipal securities dealer has reasonably
determined that an issuer of municipal securities or an obligated person has
undertaken in a written agreement or contract for the benefit of holders of such
securities to provide certain annual financial information and operating data
and notices of the occurrence of certain material events to various information
repositories;


WHEREAS, the Trust has determined, in its sole discretion, pursuant to criteria
set forth in the Resolution, the Notice of Sale dated [DATE] (the "Notice of
Sale"), the Preliminary Official Statement dated [DATE] (the "Preliminary
Official Statement") and the Final Official Statement dated [DATE] (the "Final
Official Statement"), that the Borrower is a material "obligated person" with
respect to the Bonds within the meaning and for the purposes of Rule 15c2-12
and, in order to enable a "participating underwriter" (as such term is defined
in Rule 15c2-12) to purchase the Bonds, is therefore required to cause the
delivery of the information described in this Agreement to the municipal
securities marketplace for the period of time specified in this Agreement;


WHEREAS, on [DATE], the Trust accepted the bid of [NAME OF PURCHASER], on behalf
of itself and each of the original underwriters for the Bonds (each a
"Participating Underwriter"), for the purchase of the Bonds;


WHEREAS, the execution and delivery of this Agreement have been duly authorized
by the Borrower, the Trustee and the Trust, respectively, and all conditions,
acts and things necessary and required to exist, to have happened or to have
been performed precedent to and in the execution and delivery of this Agreement
do exist, have happened and have been performed in regular form, time and
manner; and


 
- ii -

--------------------------------------------------------------------------------

 


WHEREAS, the Borrower, the Trustee and the Trust are entering into this
Agreement for the benefit of the Holders of the Bonds.


NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Borrower, the
Trustee and the Trust, each binding itself, its successors and its assigns, do
mutually promise, covenant and agree as follows:


 
- iii -

--------------------------------------------------------------------------------

 


ARTICLE 1


DEFINITIONS


Section 1.1.            Terms Defined in Recitals.  All of the terms defined in
the preambles hereof shall have the respective meanings set forth therein for
all purposes of this Agreement.


Section 1.2.            Additional Definitions.  The following additional terms
shall have the meanings specified below:


"Annual Report" means Financial Statements and Operating Data provided at least
annually with respect to the Borrower.


"Bond Disclosure Event" means any event described in Section 2.6(a) of this
Agreement.


"Bond Disclosure Event Notice" means the notice to each National Repository or
to the MSRB and the State Depository, if any, as provided in Section 2.6(b) of
this Agreement.


"Bondholder" or "Holder" or any similar term, when used with reference to the
Bonds, means any person who shall be the registered owner of any outstanding
Bonds, including holders of beneficial interests in the Bonds.


"Borrower Bond Disclosure Event" means any event described in Section 2.1(c) of
this Agreement.


"Borrower Bond Disclosure Event Notice" means the notice to the Trust as
provided in Section 2.4(c) of this Agreement.


"Dissemination Agent" means an entity acting in its capacity as Dissemination
Agent under this Agreement or any successor Dissemination Agent designated in
writing by the Borrower that has filed a written acceptance of such designation.


"Financial Statements" means the audited financial statements of the Borrower
for each Fiscal Year, including, without limitation, balance sheets, statements
of changes in fund balances and statements of current funds, revenues,
expenditures and other charges or statements that convey similar information.


"Fiscal Year" means the fiscal year of the Borrower as determined by the
Borrower from time to time pursuant to State law.  As of the date of this
Agreement, the Fiscal Year of the Borrower begins on [MONTH] of each calendar
year and closes on the following [MONTH].


"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States of America, consistently applied.


"GAAS" means generally accepted auditing standards as in effect from time to
time in the United States of America, consistently applied.


 

--------------------------------------------------------------------------------

 


"MSRB" means the Municipal Securities Rulemaking Board.  The address of the MSRB
as of the date of this Agreement is 1150 18th Street NW, Suite 400, Washington,
DC  20036.


"National Repository" means a "nationally recognized municipal securities
information repository" within the meaning of Rule 15c2-12.  As of the date of
this Agreement, the National Repositories designated by the SEC in accordance
with Rule 15c2-12 are:


Bloomberg Municipal Repository
100 Business Park Drive
Skillman, NJ 08558
Phone: (609) 279-3225
Fax: (609) 279-5962
http://www.bloomberg.com/markets/municontacts.html
Email:  Munis@Bloomberg.com


DPC Data Inc.
One Executive Drive
Fort Lee, NJ 07024
Phone: (201) 346-0701
Fax: (201) 947-0107
http://www.dpcdata.com
Email:  nrmsir@dpcdata.com


FT Interactive Data
Attn: NRMSIR
100 William Street, 15th Floor
New York, NY 10038
Phone: (212) 771-6999; (800) 689-8466
Fax: (212) 771-7390
http://www.ftid.com
Email:  NRMSIR@interactivedata.com


Standard & Poor’s Securities Evaluations, Inc.
55 Water Street
45th Floor
New York, NY 10041
Phone: (212) 438-4595
Fax: (212) 438-3975
http://www.jjkenny.com/jjkenny/pser_descrip_data_rep.html
Email:  nrmsir_repository@sandp.com


"Operating Data" means certain financial and statistical information of the
Borrower, which for purposes of this Agreement shall include the financial and
statistical information under the headings [TITLES] in Appendix B of the Final
Official Statement, a copy of which Appendix B is attached hereto as Exhibit A.


 
-2-

--------------------------------------------------------------------------------

 


"Repository" means each National Repository and each State Depository, if any.


"State Depository" means any public or private repository or entity designated
by the State as a state information depository for purposes of Rule
15c2-12.  [As of the date of this Agreement, there is no State Depository.]


Section 1.3.            Interpretation.  Words of masculine gender include
correlative words of the feminine and neuter genders.  Unless the context shall
otherwise indicate, words importing the singular include the plural and vice
versa, and words importing persons include corporations, associations,
partnerships (including limited partnerships), trusts, firms and other legal
entities, including public bodies, as well as natural persons.  Articles and
Sections referred to by number mean the corresponding Articles and Sections of
this Agreement.  The terms "hereby", "hereof", "hereto", "herein", "hereunder"
and any similar terms as used in this Agreement refer to this Agreement as a
whole unless otherwise expressly stated.  The headings of this Agreement are for
convenience only and shall not define or limit the provisions hereof.


 
-3-

--------------------------------------------------------------------------------

 


ARTICLE 2


CONTINUING DISCLOSURE COVENANTS AND REPRESENTATIONS


Section 2.1.            Continuing Disclosure Covenants of Borrower.  The
Borrower agrees that it will provide or, if the Borrower has appointed or
engaged a Dissemination Agent, shall cause the Dissemination Agent to provide:


(a)           Not later than two hundred twenty-five (225) days after the end of
each Fiscal Year, commencing with the first Fiscal Year of the Borrower ending
after January 1, [YEAR] (which is currently scheduled to end on [DATE]), an
Annual Report to each Repository and to the Trust; provided, that the Financial
Statements of the Borrower may be submitted separately from the balance of the
Annual Report and later than the date required herein for the filing of the
Annual Report if the Financial Statements of the Borrower are not available by
that date, but only if the unaudited financial statements of the Borrower are
included in the Annual Report.


(b)           Not later than fifteen (15) days prior to the date of each Fiscal
Year specified in Section 2.1(a) hereof, a copy of the Annual Report, complete
to the extent required in Section 2.1(a) hereof, to the Trustee and the
Dissemination Agent (if the Borrower has appointed or engaged a Dissemination
Agent).


(c)           In a timely manner, to the Trust, notice of any of the following
events with respect to the Borrower Bond (each a "Borrower Bond Disclosure
Event"), if material:


 
(i)
Principal and interest payment delinquencies;



 
(ii)
Non-payment related defaults;



 
(iii)
Unscheduled draws on debt service reserves reflecting financial difficulties;



 
(iv)
Unscheduled draws on credit enhancements reflecting financial difficulties;



 
(v)
Substitution of credit or liquidity providers or their failure to perform;



 
(vi)
Adverse tax opinions or events affecting the tax-exempt status of the Borrower
Bond;



 
(vii)
Modifications to the rights of the holders of the Borrower Bond;



 
(viii)
Borrower Bond calls (other than regularly scheduled mandatory sinking fund
redemptions for which notice of redemption has been given to the holders of the
Borrower Bond as required pursuant to the provisions of the resolution,
ordinance or agreement of the Borrower pursuant to which the Borrower Bond was
issued);



 
-4-

--------------------------------------------------------------------------------

 


 
(ix)
Defeasances;



 
(x)
Release, substitution or sale of property securing repayment of the Borrower
Bond; and



 
(xi)
Rating changes.



Section 2.2.            Continuing Disclosure Representations of Borrower.  The
Borrower represents and warrants that:


(a)           Financial Statements shall be prepared in accordance with GAAP.


(b)           Financial Statements shall be audited by an independent certified
public accountant in accordance with GAAS.


Section 2.3.            Form of Annual Report.  (a) The Annual Report may be
submitted by the Borrower, or on behalf thereof, as a single document or as
separate documents comprising a package.


(b)           Any or all of the items that must be included in the Annual Report
may be incorporated by reference from other documents, including official
statements delivered in connection with other financings issued on behalf of the
Borrower or related public entities thereof, that have been submitted to each of
the Repositories or filed with the SEC.  If the document incorporated by
reference is a final official statement, it must be available from the
MSRB.  The Borrower shall clearly identify each such other document so
incorporated by reference.


(c)           The Annual Report for any Fiscal Year containing any modified
operating data or financial information (as contemplated by Sections 4.9 and
4.10 hereof) for such Fiscal Year shall explain, in narrative form, the reasons
for such modification and the effect of such modification on the Annual Report
being provided for such Fiscal Year.


Section 2.4.            Responsibilities and Duties of Borrower, Dissemination
Agent and Trustee.  (a) If fifteen (15) days prior to the date specified in
Section 2.1(a) hereof the Trustee has not received a copy of the Annual Report,
complete to the extent required in Section 2.1(a) hereof, the Trustee shall
contact the Borrower to provide notice of the Borrower's obligations pursuant to
Sections 2.1(a), 2.1(b) and 2.4(d)(ii) hereof.


(b)           If the Trustee, by the date specified in Section 2.1(a) hereof,
has not received a written report from the Borrower, as required by Section
2.4(d)(ii) hereof, indicating that an Annual Report, complete to the extent
required in Section 2.1(a) hereof, has been provided to the Repositories and the
Trust by the date specified in Section 2.1(a) hereof, the Trustee shall send a
notice to each National Repository or to the MSRB and the State Depository, if
any, in substantially the form attached hereto as Exhibit B together with any
standard forms or cover sheets that may be required by the MSRB as of the date
thereof, with a copy thereof to the Trust and the Borrower.


 
-5-

--------------------------------------------------------------------------------

 


(c)           If the Borrower has determined that the occurrence of a Borrower
Bond Disclosure Event would be material, the Borrower or the Dissemination Agent
(if one has been appointed or engaged by the Borrower) shall file promptly a
notice of such occurrence with the Trust (the "Borrower Bond Disclosure Event
Notice") in a form determined by the Borrower; provided, that the Borrower Bond
Disclosure Event Notice pertaining to the occurrence of a Borrower Bond
Disclosure Event described in Section 2.1(c)(viii) (Borrower Bond calls) or
2.1(c)(ix) (defeasances) hereof need not be given under this Section 2.4(c) any
earlier than the time when the notice (if any) of such Borrower Bond Disclosure
Event shall otherwise be required to be given to the holder of the Borrower Bond
as provided in any resolution, ordinance or agreement of the Borrower.


(d)           The Borrower shall or, if the Borrower has appointed or engaged a
Dissemination Agent, shall cause the Dissemination Agent to:


(i)           determine each year, prior to the date for providing the Annual
Report, the name and address of each National Repository and each State
Depository, if any; and


(ii)           by the date specified in Section 2.1(a) hereof, provide a written
report to the Trustee and the Trust (and, if a Dissemination Agent has been
appointed, to the Borrower), upon which said parties may rely, certifying that
the Annual Report, complete to the extent required in Section 2.1(a) hereof, has
been provided pursuant to this Agreement, stating the date it was provided and
listing all of the Repositories to which it was provided.


Section 2.5.            Appointment, Removal and Resignation of Dissemination
Agent.  (a) The Borrower may, from time to time, appoint or engage a
Dissemination Agent to assist it in carrying out its obligations under this
Agreement, and shall provide notice of such appointment to the Trustee and the
Trust.  Thereafter, the Borrower may discharge any such Dissemination Agent and
satisfy its obligations under this Agreement without the assistance of a
Dissemination Agent, or the Borrower may discharge a Dissemination Agent and
appoint a successor Dissemination Agent, such discharge to be effective on the
date of the appointment of a successor Dissemination Agent.  The Borrower shall
provide notice of the discharge of a Dissemination Agent to the Trustee and the
Trust and shall further indicate either the decision of the Borrower to satisfy
its obligations under this Agreement without the assistance of a Dissemination
Agent or the identity of the new Dissemination Agent.


(b)           The Dissemination Agent shall have only such duties as are
specifically set forth in this Agreement.


(c)           The Dissemination Agent, or any successor thereto, may at any time
resign and be discharged of its duties and obligations under this Agreement by
giving not less than thirty (30) days' written notice to the Borrower.  Such
resignation shall take effect on the date specified in such notice.


 
-6-

--------------------------------------------------------------------------------

 




Section 2.6.            Responsibilities and Duties of Trust.  (a) The Trust
agrees that it will provide, in a timely manner, to each National Repository or
to the MSRB and the State Depository, if any, notice of any of the following
events with respect to the Bonds (each a "Bond Disclosure Event"), if material,
with a copy of such notice to the Trustee and the Borrower (for informational
purposes only):


 
(i)
Principal and interest payment delinquencies;



 
(ii)
Non-payment related defaults;



 
(iii)
Unscheduled draws on debt service reserves reflecting financial difficulties;



 
(iv)
Unscheduled draws on credit enhancements reflecting financial difficulties;



 
(v)
Substitution of credit or liquidity providers or their failure to perform;



 
(vi)
Adverse tax opinions or events affecting the tax-exempt status of the Bonds;



 
(vii)
Modifications to the rights of the Holders of the Bonds;



 
(viii)
Bond calls (other than regularly scheduled mandatory sinking fund redemptions
for which notice of redemption has been given to the Bondholders as required
pursuant to the provisions of the Resolution);



 
(ix)
Defeasances;



 
(x)
Release, substitution or sale of property securing repayment of the Bonds; and



 
(xi)
Rating changes.



(b)           If the Trust has determined that the occurrence of a Bond
Disclosure Event would be material, the Trust shall file promptly a notice of
such occurrence with each National Repository or with the MSRB and the State
Depository, if any (the "Bond Disclosure Event Notice"), in a form determined by
the Trust together with any standard forms or cover sheets that may be required
by the MSRB as of the date thereof; provided, that the Bond Disclosure Event
Notice pertaining to the occurrence of a Bond Disclosure Event described in
Section 2.6(a)(viii) (Bond calls) or 2.6(a)(ix) (defeasances) hereof need not be
given under this Section 2.6(b) any earlier than the time when the notice (if
any) of such Bond Disclosure Event shall be given to Holders of affected Bonds
as provided in Sections 4.05 and 12.01 of the Resolution, respectively.  The
obligations of the Trust to provide the notices required under this Agreement
are in addition to, and not in substitution of, any of the obligations (if any)
of the Trustee to provide notices of events of default to Holders under Article
IX of the Resolution.  The Trust shall file a copy of


 
-7-

--------------------------------------------------------------------------------

 
 
each Bond Disclosure Event Notice with the Trustee and the Borrower (for
informational purposes only).
 
Section 2.7.            Immunities and Liabilities of Trustee.  Article X of the
Resolution, as it relates to the immunities and liabilities of the Trustee, is
hereby made applicable to the Trustee's responsibilities under this Agreement.


 
-8-

--------------------------------------------------------------------------------

 


ARTICLE 3


REMEDIES


Section 3.1.           Remedies.  (a) The Trustee may, in reliance upon the
advice of counsel (and at the request of the Holders of at least twenty-five
percent (25%) in aggregate principal amount of outstanding Bonds, after the
provision of indemnity in accordance with Section 10.05 of the Resolution,
shall), or any Bondholder may, for the equal benefit and protection of all
Bondholders similarly situated, take whatever action at law or in equity against
the Borrower or the Trust or any of their respective officers, agents and
employees necessary or desirable to enforce the specific performance and
observance of any obligation, agreement or covenant of the Borrower and the
Trust under this Agreement, and may compel the Borrower or the Trust or any of
their respective officers, agents or employees (except for the Dissemination
Agent with respect to the obligations, agreements and covenants of the Borrower)
to perform and carry out their duties under this Agreement; provided, that no
person or entity shall be entitled to recover monetary damages hereunder under
any circumstances; and provided, further, that any Bondholder, acting for the
equal benefit and protection of all Bondholders similarly situated, may pursue
specific performance only with respect to the failure to file Annual Reports,
Borrower Bond Disclosure Event Notices and Bond Disclosure Event Notices
required by this Agreement and may not pursue specific performance in
challenging the adequacy of Annual Reports that have been filed pursuant to the
provisions hereof.


(b)           In case the Trustee or any Bondholder shall have proceeded to
enforce its rights under this Agreement and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Trustee or any Bondholder, as the case may be, then and in every such
case the Borrower, the Trust, the Trustee and any Bondholder, as the case may
be, shall be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Borrower, the Trust, the
Trustee and any Bondholder shall continue as though no such proceeding had been
taken.


(c)           Any failure by the Trust or the Borrower to perform its respective
obligations under this Agreement shall not be deemed an event of default under
either the Resolution or the Trust Loan Agreement, as the case may be, and the
sole remedy under this Agreement in the event of any failure by the Trust or the
Borrower to comply with this Agreement shall be as set forth in Section 3.1(a)
hereof.


 
-9-

--------------------------------------------------------------------------------

 


ARTICLE 4


MISCELLANEOUS


Section 4.1.            Purposes of Agreement.  This Agreement is being executed
and delivered by the Borrower, the Trustee and the Trust for the benefit of the
Bondholders and in order to assist the Participating Underwriter in complying
with clause (b)(5) of Rule 15c2-12.


Section 4.2.            Trust and Bondholders.  (a) The Trust may enforce any
such right, remedy or claim conferred, given or granted hereunder in favor of
the Trustee or the Holders of the Bonds.


(b)           Each Bondholder is hereby recognized as being a third-party
beneficiary hereunder, and each may enforce, for the equal benefit and
protection of all Bondholders similarly situated, any such right, remedy or
claim conferred, given or granted hereunder in favor of the Trustee to the
extent permitted in Section 3.1(a) hereof.


Section 4.3.            Obligations of Trust Hereunder; Indemnified
Parties.  Neither the Trust or any member, officer, employee, counsel,
consultant or agent thereof nor any person executing the Bonds shall bear any
obligation for the performance of any duty, agreement or covenant of the
Borrower or the Trustee under this Agreement.  The obligations of the Trust
under this Agreement are expressly limited to the duties set forth in Sections
2.6, 4.9(c), 4.10 and 4.12 hereof.


The Borrower agrees to indemnify and hold harmless the Trust and any member,
officer, employee, counsel, consultant or agent thereof, including the Trustee
and any of its members, officers, employees or agents (collectively, the
"Indemnified Parties"), against any and all losses, claims, damages, liabilities
or expenses whatsoever caused by the Borrower's failure, or a Dissemination
Agent's failure, to perform or observe any of the Borrower's obligations,
agreements or covenants under the terms of this Agreement, but only if and
insofar as such losses, claims, damages, liabilities or expenses are caused
directly or indirectly by any such failure of the Borrower or the Dissemination
Agent to perform.  In case any action shall be brought against the Indemnified
Parties based upon this Agreement and in respect of which indemnity may be
sought against the Borrower, the Indemnified Parties shall promptly notify the
Borrower in writing.  Upon receipt of such notification, the Borrower shall
promptly assume the defense of such action, including the retention of counsel,
the payment of all expenses in connection with such action and the right to
negotiate and settle any such action on behalf of such party to the extent
allowed by law.  Any Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party, unless the employment of such counsel has been specifically authorized by
the Borrower or unless by reason of conflict of interest (determined by the
written opinion of counsel to any Indemnified Party) it is advisable for such
Indemnified Party to be represented by separate counsel to be retained by the
Borrower, in which case the fees and expenses of such separate counsel shall be
borne by the Borrower.  The Borrower shall not be liable for any settlement of
any such action effected without its written consent, but if settled with the
written consent of the Borrower or if


 
-10-

--------------------------------------------------------------------------------

 
 
there be a final judgment for the plaintiff in any such action with or without
written consent, the Borrower agrees to indemnify and hold harmless the
Indemnified Parties from and against any loss or liability by reason of such
settlement or judgment.  Nothing in this Section 4.3 shall require or obligate
the Borrower to indemnify or hold harmless the Indemnified Parties from or
against any loss, claim, damage, liability or expense caused by any negligence,
recklessness or intentional misconduct of the Indemnified Parties in connection
with the Borrower's performance of its obligations, agreements and covenants
under this Agreement.
    
Section 4.4.            Additional Information.  Nothing in this Agreement shall
be deemed to prevent the Borrower or the Trust from (a) disseminating any other
information using the means of dissemination set forth in this Agreement or any
other means of communication, or (b) including, in addition to that which is
required by this Agreement, in the case of the Borrower, any other information
in any Annual Report or any Borrower Bond Disclosure Event Notice and, in the
case of the Trust, any other information in any Bond Disclosure Event
Notice.  If the Borrower chooses to include any information in any Annual Report
or any Borrower Bond Disclosure Event Notice, or if the Trust chooses to include
any information in any Bond Disclosure Event Notice, in addition to that which
is specifically required by this Agreement, neither the Borrower nor the Trust
shall have any obligation under this Agreement to update such information or to
include it in any future Annual Report, Borrower Bond Disclosure Event Notice or
Bond Disclosure Event Notice, as the case may be.


Section 4.5.            Notices.  All notices required to be given or authorized
to be given by each party pursuant to this Agreement shall be in writing and
shall be sent by registered or certified mail (as well as by facsimile, in the
case of the Trustee) addressed to, in the case of the Borrower, [Borrower
Address] (Attention:  [Title]); in the case of the Trustee, its principal
corporate trust office at [Trustee Address] (facsimile:  [Number]); and in the
case of the Trust, P.O. Box 440, Trenton, New Jersey 08625
(Attention:  Executive Director).


Section 4.6.            Assignments.  This Agreement may not be assigned by any
party hereto without the written consent of the others and, as a condition to
any such assignment, only upon the assumption in writing of all of the
obligations imposed upon such party by this Agreement.


Section 4.7.            Severability.  If any provision of this Agreement shall
be held or deemed to be or shall, in fact, be illegal, inoperative or
unenforceable, the same shall not affect any other provision or provisions
herein contained or render the same invalid, inoperative or unenforceable to any
extent whatsoever.


Section 4.8.            Execution in Counterparts.  This Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same
instrument.  Each party hereto may sign the same or a separate counterpart.


 
-11-

--------------------------------------------------------------------------------

 


Section 4.9.            Amendments, Changes and Modifications.  (a) Except as
otherwise provided in this Agreement, subsequent to the initial issuance of the
Bonds and prior to their payment in full (or provision for payment thereof
having been made in accordance with the provisions of the Resolution), this
Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the parties hereto.


(b)           Without the consent of any Bondholders, the Borrower, the Trustee
and the Trust at any time and from time to time may enter into any amendments or
modifications to this Agreement for any of the following purposes:


(i)             to add to the covenants and agreements of the Borrower or the
Trust hereunder for the benefit of the Bondholders or to surrender any right or
power conferred upon the Borrower or the Trust by this Agreement;


(ii)            to modify the contents, presentation and format of the Annual
Report from time to time to conform to changes in accounting or disclosure
principles or practices or legal requirements followed by or applicable to the
Borrower, to reflect changes in the identity, nature or status of the Borrower
or in the business, structure or operations of the Borrower or to reflect any
mergers, consolidations, acquisitions or dispositions made by or affecting the
Borrower; provided, that any such modification shall not be in contravention of
Rule 15c2-12 as then in effect at the time of such modification; or


(iii)           to cure any ambiguity herein, to correct or supplement any
provision hereof that may be inconsistent with any other provision hereof or to
include any other provisions with respect to matters or questions arising under
this Agreement, any of which, in each case, would have complied with the
requirements of Rule 15c2-12 at the time of the primary offering, after taking
into account any amendments or interpretations of Rule 15c2-12 as well as any
changes in circumstances;


provided, that prior to approving any such amendment or modification, the
Trustee determines, in reliance upon an opinion of Bond Counsel (as defined in
the Resolution) to the Trust, that such amendment or modification does not
adversely affect the interests of the Holders of the Bonds in any material
respect.


(c)           Upon entering into any amendment or modification required or
permitted by this Agreement that materially affects the interests of the Holders
of the Bonds, the Trust shall deliver to each of the Repositories written notice
of any such amendment or modification.


(d)           The Borrower, the Trustee and the Trust shall be entitled to rely
exclusively upon an opinion of Bond Counsel to the Trust to the effect that such
amendments or modifications comply with the conditions and provisions of this
Section 4.9.


Section 4.10.         Amendments Required by Rule 15c2-12.  The Borrower, the
Trustee and the Trust each recognize that the provisions of this Agreement are
intended to enable compliance with Rule 15c2-12.  If, as a result of a change in
Rule 15c2-12 or in the interpretation thereof or the promulgation of a successor
rule, statute or regulation thereto, a change in this


 
-12-

--------------------------------------------------------------------------------

 
 
Agreement shall be permitted or necessary to assure continued compliance with
Rule 15c2-12, upon delivery of an opinion of Bond Counsel to the Trust to the
effect that such amendments shall be permitted or necessary to assure continued
compliance with Rule 15c2-12 as so amended or interpreted, then the Borrower,
the Trustee and the Trust shall amend this Agreement to comply with and be bound
by any such amendment to the extent necessary or desirable to assure compliance
with the provisions of Rule 15c2-12, and shall provide written notice of such
amendment as required by Section 4.9(c) hereof.
 
Section 4.11.          Governing Law.  This Agreement shall be governed
exclusively by and construed in accordance with the laws of the State and the
laws of the United States of America, as applicable.


Section 4.12.         Termination of Continuing Disclosure Obligations.  (a) The
obligations of the Borrower hereunder shall be in full force and effect from the
date of issuance of the Bonds, and shall continue in effect until the date
either (i) the Borrower Bond is no longer outstanding in accordance with the
terms of the documents under which it was issued, or (ii) the Borrower no longer
remains a material "obligated person" (as the term "obligated person" is defined
in Rule 15c2-12, with materiality being determined by the Trust in its sole
discretion pursuant to criteria set forth in the Resolution, the Notice of Sale,
the Preliminary Official Statement and the Final Official Statement) with
respect to the Bonds, and, in either event, only after the Trust delivers
written notice to such effect to each National Repository or to the MSRB and the
State Depository, if any.


(b)           The obligations of the Trust hereunder shall be in full force and
effect from the date hereof and shall continue in effect until the date the
Bonds are no longer outstanding in accordance with the terms of the Resolution,
and only after the Trust delivers written notice to such effect to each National
Repository or to the MSRB and the State Depository, if any.


Section 4.13.         Prior Undertakings.  The Borrower has not failed to comply
in any material respect with any prior continuing disclosure undertaking made by
the Borrower in accordance with Rule 15c2-12.


Section 4.14.         Binding Effect.  This Agreement shall inure to the benefit
of and shall be binding upon the Borrower, the Trustee and the Trust and their
respective successors and assigns.


 
-13-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, [NAME OF BORROWER], [NAME OF TRUSTEE] and NEW JERSEY
ENVIRONMENTAL INFRASTRUCTURE TRUST have caused this Agreement to be executed in
their respective names and their corporate seals to be hereunto affixed and
attested by their duly authorized officers, all as of the date first above
written.




[SEAL]
                 
ATTEST:
 
[NAME OF BORROWER]
                                   
By:
   
Name:
   
Name:
 
Title:
   
Title:
                     
[SEAL]
                 
ATTEST:
 
[NAME OF TRUSTEE],
     
as Trustee
                         
By:
   
Name:
   
Name:
 
Title:
   
Title:
                     
[SEAL]
                 
ATTEST:
 
NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST
                                   
By:
   
Name:
   
Name:
 
Title:
   
Title:
 

 
[Signature Page]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A




EXCERPT OF FINAL OFFICIAL STATEMENT


 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B




FORM OF NOTICE TO REPOSITORIES OF
FAILURE TO FILE ANNUAL REPORT




Name of Obligated Person:
 
[NAME OF BORROWER]
     
Name of Bond Issue:
 
New Jersey Environmental Infrastructure Trust
   
Environmental Infrastructure Bonds, Series ____,
   
dated [DATE]
     
Date of Issuance:
 
[DATE]
     
CUSIP Numbers:
   





NOTICE IS HEREBY GIVEN that [Name of Borrower] (the "Borrower") has not provided
an Annual Report with respect to the above-named bonds (the "Bonds") as required
by the Continuing Disclosure Agreement relating to the Bonds dated [DATE] by and
among the Borrower, [Name of Trustee], as Trustee, and New Jersey Environmental
Infrastructure Trust.  [The Borrower anticipates that the Annual Report will be
filed by ___________.]



      [NAME OF TRUSTEE],         as Trustee                                    
       
By:
           
Name:
         
Title:
             
Dated:
         

 
 
B-1

--------------------------------------------------------------------------------